Case 1:15-mc-01825-ESH Document 224-1 Filed 01/24/20 Page 1 of 103




                          EXHIBIT A

                    Settlement Agreement
Case 1:15-mc-01825-ESH Document 224-1 Filed 01/24/20 Page 2 of 103
Case 1:15-mc-01825-ESH Document 224-1 Filed 01/24/20 Page 3 of 103
Case 1:15-mc-01825-ESH Document 224-1 Filed 01/24/20 Page 4 of 103
Case 1:15-mc-01825-ESH Document 224-1 Filed 01/24/20 Page 5 of 103
Case 1:15-mc-01825-ESH Document 224-1 Filed 01/24/20 Page 6 of 103
Case 1:15-mc-01825-ESH Document 224-1 Filed 01/24/20 Page 7 of 103
Case 1:15-mc-01825-ESH Document 224-1 Filed 01/24/20 Page 8 of 103
Case 1:15-mc-01825-ESH Document 224-1 Filed 01/24/20 Page 9 of 103
Case 1:15-mc-01825-ESH Document 224-1 Filed 01/24/20 Page 10 of 103
Case 1:15-mc-01825-ESH Document 224-1 Filed 01/24/20 Page 11 of 103
Case 1:15-mc-01825-ESH Document 224-1 Filed 01/24/20 Page 12 of 103
Case 1:15-mc-01825-ESH Document 224-1 Filed 01/24/20 Page 13 of 103
Case 1:15-mc-01825-ESH Document 224-1 Filed 01/24/20 Page 14 of 103
Case 1:15-mc-01825-ESH Document 224-1 Filed 01/24/20 Page 15 of 103
Case 1:15-mc-01825-ESH Document 224-1 Filed 01/24/20 Page 16 of 103
Case 1:15-mc-01825-ESH Document 224-1 Filed 01/24/20 Page 17 of 103
Case 1:15-mc-01825-ESH Document 224-1 Filed 01/24/20 Page 18 of 103
Case 1:15-mc-01825-ESH Document 224-1 Filed 01/24/20 Page 19 of 103
Case 1:15-mc-01825-ESH Document 224-1 Filed 01/24/20 Page 20 of 103
Case 1:15-mc-01825-ESH Document 224-1 Filed 01/24/20 Page 21 of 103
Case 1:15-mc-01825-ESH Document 224-1 Filed 01/24/20 Page 22 of 103
Case 1:15-mc-01825-ESH Document 224-1 Filed 01/24/20 Page 23 of 103
Case 1:15-mc-01825-ESH Document 224-1 Filed 01/24/20 Page 24 of 103
Case 1:15-mc-01825-ESH Document 224-1 Filed 01/24/20 Page 25 of 103
Case 1:15-mc-01825-ESH Document 224-1 Filed 01/24/20 Page 26 of 103
Case 1:15-mc-01825-ESH Document 224-1 Filed 01/24/20 Page 27 of 103
Case 1:15-mc-01825-ESH Document 224-1 Filed 01/24/20 Page 28 of 103
Case 1:15-mc-01825-ESH Document 224-1 Filed 01/24/20 Page 29 of 103
Case 1:15-mc-01825-ESH Document 224-1 Filed 01/24/20 Page 30 of 103
Case 1:15-mc-01825-ESH Document 224-1 Filed 01/24/20 Page 31 of 103
Case 1:15-mc-01825-ESH Document 224-1 Filed 01/24/20 Page 32 of 103
Case 1:15-mc-01825-ESH Document 224-1 Filed 01/24/20 Page 33 of 103
Case 1:15-mc-01825-ESH Document 224-1 Filed 01/24/20 Page 34 of 103
Case 1:15-mc-01825-ESH Document 224-1 Filed 01/24/20 Page 35 of 103
Case 1:15-mc-01825-ESH Document 224-1 Filed 01/24/20 Page 36 of 103




                           EXHIBIT 1

                    Black Pepper Products
    Case 1:15-mc-01825-ESH Document 224-1 Filed 01/24/20 Page 37 of 103



Exhibit 1 – List of Black Pepper Products Subject to Settlement (All products are in metal
         tins, with the exception of the McCormick® Black Peppercorn Grinder.)

McCormick® Brand Black Pepper Products
 Product Name                             Weight             UPC
 McCormick® Ground Black Pepper           1.5 oz.            052100029924
 McCormick® Ground Black Pepper           3 oz.              052100029962
 McCormick® Ground Black Pepper           6 oz.              052100030104
 McCormick® Black Peppercorn Grinder      1 oz.              052100030265
 McCormick® Black Peppercorn Grinder      2.5 oz.            052100030654

Private Label Black Pepper Products
 Product Name                             Weight             UPC
 Always Save® Ground Black Pepper         3 oz.              70038641964
 Always Save® Ground Black Pepper         6 oz.              70038641971
 Best Choice® Ground Black Pepper         3 oz.              70038641957
 Essential Everyday™ Ground Black         1.5 oz.            41303057605
 Pepper
 Essential Everyday™ Ground Black         3 oz.              41303057599
 Pepper
 Family Gourmet™ Ground Black Pepper      1.5 oz.            32251159749
 Family Gourmet™ Ground Black Pepper      3 oz.              32251159732
 Gold Emblem® Ground Black Pepper         1.5 oz.            50428520147
 Great Value™ Ground Black Pepper         3 oz.              78742067100
 Great Value™ Ground Black Pepper         6 oz.              78742067117
 Publix® Ground Black Pepper              1.5 oz.            41415067318
 Publix® Ground Black Pepper              3 oz.              41415068315
 Publix® Ground Black Pepper              6 oz.              41415066311
 Signature Select™ Ground Black Pepper    1.5 oz.            21130152643
 Signature Select™ Ground Black Pepper    3 oz.              21130152650
 Southern Home™ Ground Black Pepper       3 oz.              60788003806
 Special Value® Ground Black Pepper       6 oz.              41380296317
 Spice Treasures® Ground Black Pepper     3 oz.              17300010509
 Springfield™ Ground Black Pepper         1.5 oz.            41380295020
 Springfield™ Ground Black Pepper         3 oz.              41380295037
 Winn Dixie® Ground Black Pepper          3 oz.              21140026798
 Winn Dixie® Ground Black Pepper          6 oz.              21140026804
Case 1:15-mc-01825-ESH Document 224-1 Filed 01/24/20 Page 38 of 103



                           EXHIBIT 2

               Declaration of Jeanne C. Finegan

                        and Media Plan
       Case 1:15-mc-01825-ESH Document 224-1 Filed 01/24/20 Page 39 of 103



 1

 2
                                   UNITED STATES DISTRICT COURT
 3                                 FOR THE DISTRICT OF COLUMBIA
 4
     DEBBIE ESPARZA, CARMEN PELLITTERI,                  Case No. 15-1825 (ESH)
 5   HOLLY MARSH and CATHERINE GRINDEL,
     on behalf of themselves, and on behalf of each of   DECLARATION OF JEANNE C.
 6   the Class Members of the three certified state      FINEGAN, APR CONCERNING
     classes,                                            CLASS MEMBER NOTIFICATION
 7
                              Plaintiffs,                Judge: Hon. Ellen Segal Huvelle
 8
                  v.
 9
     MCCORMICK & COMPANY,
10   INCORPORATED,
11                            Defendant.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


          DECLARATION OF JEANNE C. FINEGAN, APR CONCERNING CLASS MEMBER NOTIFICATION
         Case 1:15-mc-01825-ESH Document 224-1 Filed 01/24/20 Page 40 of 103



 1            I, JEANNE C. FINEGAN declare as follows:

 2
                                                       INTRODUCTION
 3
              1.       I am President and Chief Media Officer of HF Media, LLC, Inc. (“HF”) a division of
 4
     Heffler Claims Group LLC (“Heffler”). This Declaration is based upon my personal knowledge as
 5
     well as information provided to me by my associates and staff, including information reasonably
 6
     relied upon in the fields of advertising media and communications.
 7            2.       Pursuant to the Settlement Agreement, dated January 16, 2020 §1, ¶ 1.26 Heffler has
 8   been engaged by the parties to this litigation to develop and implement a proposed legal notice and
 9   claims administration program as part of the parties’ proposed class action settlement.

10            3.       Accordingly, my team and I have crafted a highly targeted Notice Plan, which employs
     best-in-class tools and technology to reach 72% of Settlement Class Members in California, Florida
11
     and Missouri, on average 3 times, through publication media notice through print, online display and
12
     social impressions with cross-device targeting on desktop and mobile, a press release, a settlement
13   website and a toll-free number. Attached as Exhibit A is a summary of the Notice Plan.
14            4.       This Declaration also describes my experience in designing and implementing notices
15   and notice programs, as well as my credentials to opine on the overall adequacy of the proposed notice

16   effort. This Declaration will also describe the proposed notice program and address why this
     comprehensive proposed program is consistent with other best practicable court-approved notice
17
     programs and the requirements of Fed. Civ. P. 23(c)(2)(B) and the Federal Judicial Center (“FJC”)
18
     guidelines1 for Best Practicable Due Process notice.
19
                                                      QUALIFICATIONS
20

21            5.       I have more than 30 years of relevant communications and advertising experience. I
     am a member of the Board of Directors for the Alliance for Audited Media (“AAM”). I am the only
22
     Notice Expert accredited in Public Relations (APR) by the Universal Accreditation Board, a program
23
     administered by the Public Relations Society of America. Further, I have provided testimony before
24
     Congress on issues of notice. I have lectured, published and been cited extensively on various aspects
25   of legal noticing, product recall, and crisis communications, and I have served the Consumer Product
26   Safety Commission (“CPSC”) as an expert to determine ways in which the CPSC can increase the

27
     1
      Notice Checklist and Plain Language Guide (2010) (“Judges’ Class Action Notice and Claims Process Checklist and Plain Language
28   Guide”).

                                                                 -2-
           DECLARATION OF JEANNE C. FINEGAN, APR CONCERNING CLASS MEMBER NOTIFICATION
       Case 1:15-mc-01825-ESH Document 224-1 Filed 01/24/20 Page 41 of 103


     effectiveness of its product recall campaigns. More recently, I have been extensively involved as a
 1
     contributing author for “Guidelines and Best Practices Implementing 2018 Amendments to Rule 23
 2
     Class Action Settlement Provisions” published by Duke University School of Law.
 3          6.     I have been appointed as Media Notice Administrator in court approved matters
 4   including Warner v. Toyota Motor Sales, U.S.A. Inc., Case No 2:15-cv-02171-FMO FFMx (C.D. Cal.
 5   2017) and In re: Skechers Toning Shoes Products Liability Litigation, No. 3:11-MD-2308-TBR

 6   (W.D. Ky. 2012).
            7.     I have served as an expert, with day-to-day operational responsibilities and direct
 7
     responsibilities for the design and implementation of hundreds of class action notice programs, some
 8
     of which are the largest and most complex programs ever implemented in both the United States and
 9
     Canada. My work includes a wide range of class actions and regulatory and consumer matters, the
10   subject matters of which has included product liability, construction defect, antitrust, asbestos,
11   medical, pharmaceutical, human rights, civil rights, telecommunications, media, environmental,

12   securities, banking, insurance and bankruptcy.
            8.     Additionally, I have been at the forefront of modern notice, including plain language
13
     as noted in a RAND study2, and importantly, I was the first Notice Expert to integrate digital media
14
     and social media into court approved legal notice programs. My recent work includes:
15
                     Simerlein et al., v. Toyota Motor Corporation, Case No. 3:17-cv-01091-VAB
16                    (District of CT 2019).
                    Fitzhenry- Russell et al., v Keurig Dr. Pepper Inc., Case No. :17-cv-00564-NC,
17
                      (ND Cal 2019).
18                  Pettit et al., v. Procter & Gamble Co., Case No. 15-cv-02150-RS (ND Cal 2019).
19                  In re: The Bank of New York Mellon ADR FX Litigation, 16-CV-00212-JPO-JLC
                      (S.D.N.Y. 2019).
20                  Chapman v. Tristar Products, Case No. 1:16-cv-1114, JSG (N.D. Ohio 2018)
21                  Cook et. al v. Rockwell International Corp. and the Dow Chemical Co., No. 90-
                      cv-00181- KLK (D.Colo. 2017).
22                  Warner v. Toyota Motor Sales, U.S.A. Inc., Case No 2:15-cv-02171-FMO FFMx
23                    (C.D. Cal. 2017).
            9.     As further reference, in evaluating the adequacy and effectiveness of my notice
24
     programs, courts have repeatedly recognized my work as an expert. For example, in:
25

26

27
     2 Deborah R. Hensler et al., CLASS ACTION DILEMMAS, PURSUING PUBLIC GOALS FOR PRIVATE GAIN.
28   RAND (2000).

                                                      -3-
          DECLARATION OF JEANNE C. FINEGAN, APR CONCERNING CLASS MEMBER NOTIFICATION
     Case 1:15-mc-01825-ESH Document 224-1 Filed 01/24/20 Page 42 of 103


      a)    Simerlein et al., v. Toyota Motor Corporation, Case No. 3:17-cv-01091-VAB (District
 1
            of CT 2019). In the Ruling and Order on Motion for Preliminarily Approval, dated
 2          January 14, 2019, p. 30, the Honorable Victor Bolden stated:

 3          “In finding that notice is sufficient to meet both the requirements of Rule 23(c) and due
            process, the Court has reviewed and appreciated the high-quality submission of proposed
 4
            Settlement Notice Administrator Jeanne C. Finegan. See Declaration of Jeanne C.
 5          Finegan, APR, Ex. G to Agrmt., ECF No. 85-8.”

 6    b)    Carter v Forjas Taurus S.S., Taurus International Manufacturing, Inc., Case No. 1:13-
            CV-24583 PAS (S.D. Fla. 2016). In her Final Order and Judgment Granting Plaintiffs
 7
            Motion for Final Approval of Class Action Settlement, the Honorable Patricia Seitz
 8          stated:

 9          “The Court considered the extensive experience of Jeanne C. Finegan and the notice
            program she developed. …There is no national firearms registry and Taurus sale records
10          do not provide names and addresses of the ultimate purchasers… Thus the form and
11          method used for notifying Class Members of the terms of the Settlement was the best notice
            practicable. …The court-approved notice plan used peer-accepted national research to
12          identify the optimal traditional, online, mobile and social media platforms to reach the
13          Settlement Class Members.”

14          Additionally, in the January 20, 2016, Carter v Forjas Taurus S.S., Taurus International
            Manufacturing, Inc., Case No. 1:13-CV-24583 PAS (S.D. Fla. 2016), transcript of Class
15          Notice Hearing, p. 5 Judge Seitz, noted:
16          “I would like to compliment Ms. Finegan and her company because I was quite impressed
            with the scope and the effort of communicating with the Class.”
17

18     c)   In Re: Blue Buffalo Company, Ltd., Marketing and Sales Practices Litigation, Case
            No. 4:14-MD-2562 RWS (E.D. Mo. 2015), (Hearing for Final Approval, May 19, 2016
19          transcript p. 49). During the Hearing for Final Approval, the Honorable Rodney Sippel
20          said:
            “It is my finding that notice was sufficiently provided to class members in the manner
21
            directed in my preliminary approval order and that notice met all applicable requirements
22          of due process and any other applicable law and considerations.”
23     d)   In re: Skechers Toning Shoes Products Liability Litigation, No. 3:11-MD-2308-TBR
            (W.D. Ky. 2012). In his Final Order and Judgment granting the Motion for Preliminary
24
            Approval of Settlement, the Honorable Thomas B. Russell stated:
25
            “… The comprehensive nature of the class notice leaves little doubt that, upon receipt,
26          class members will be able to make an informed and intelligent decision about
            participating in the settlement.”
27

28

                                                 -4-
       DECLARATION OF JEANNE C. FINEGAN, APR CONCERNING CLASS MEMBER NOTIFICATION
       Case 1:15-mc-01825-ESH Document 224-1 Filed 01/24/20 Page 43 of 103


             10.    Additionally, I have published extensively on various aspects of legal noticing,
 1
     including the following publications and articles:
 2

 3
      (a) Co-Author, Digital Ad Fraud, Impact on Class Action Settlements, SlideShare, October 2018.
 4        https://bit.ly/2SHqB5D.
 5    (b) Author, “Creating a Class Notice Program that Satisfies Due Process” Law360 New York
          (February 13, 2018 12:58 PM ET).
 6
      (c) Author, “3 Considerations for Class Action Notice Brand Safety,” Law360 New York
 7
          (October 2, 2017 12:24 PM ET).
 8
      (d) Author, “What Would Class Action Reform Mean for Notice?” Law360, New York, (April
 9        13, 2017 11:50 AM ET).

10    (e) Author, “Bots Can Silently Steal your Due Process Notice.” Wisconsin Law Journal, April
          2017.
11
      (f) Author, “Don’t Turn a Blind Eye to Bots. Ad Fraud and Bots are a Reality of the Digital
12
          Environment.” LinkedIn article March 6, 2107.
13
      (g) Co- Author, “Modern Notice Requirements Through the Lens of Eisen and Mullane” –
14        Bloomberg BNA Class Action Litigation Report. 17 CLASS 1077. (October 14, 2016).

15    (h) Author, “Think All Internet Impressions are the Same? Think Again” – Law360.com, New
          York (March 16, 2016).
16
      (i) Author, “Why Class Members Should See An Online Ad More Than Once” – Law360.com,
17
          New York (December 3, 2015).
18
      (j)   Author, ‘Being 'Media-Relevant' — What It Means And Why It Matters - Law360.com, New
19          York (September 11, 2013, 2:50 PM ET).

20    (k) Co-Author, “New Media Creates New Expectations for Bankruptcy Notice Programs,” ABI
          Journal, Vol. XXX, No 9, November 2011.
21
      (l) Quoted Expert, “Effective Class Action Notice Promotes Access to Justice: Insight from a
22        New U.S. Federal Judicial Center Checklist,” Canadian Supreme Court Law Review, (2011),
23        53 S.C.L.R. (2d).

24    (m) Co-Author, with Hon. Dickran Tevrizian, “Expert Opinion: It’s More Than Just a
          Report…Why Qualified Legal Experts Are Needed to Navigate the Changing Media
25        Landscape,” BNA Class Action Litigation Report, 12 CLASS 464, 5/27/11.
26    (n) Co-Author, with Hon. Dickran Tevrizian, “Your Insight: It’s More Than Just a Report…Why
27        Qualified Legal Experts Are Needed to Navigate the Changing Media Landscape, TXLR, Vol.
          26, No. 21, 5/26/2011.
28

                                                     -5-
            DECLARATION OF JEANNE C. FINEGAN, APR CONCERNING CLASS MEMBER NOTIFICATION
       Case 1:15-mc-01825-ESH Document 224-1 Filed 01/24/20 Page 44 of 103


      (o) Author, Five Key Considerations for a Successful International Notice Program, BNA Class
 1
          Action Litigation Report, 4/9/10 Vol. 11, No. 7 p. 343.
 2
      (p) Quoted: Technology Trends Pose Novel Notification Issues for Class Litigators, BNA
 3        Electronic Commerce and Law Report, 15, ECLR 109, 1/27/10.

 4    (q) Author, Legal Notice: R U ready 2 adapt? BNA Class Action Litigation Report, Vol. 10, No.
          14, 7/24/2009, pp. 702-703.
 5
      (r) Author, On Demand Media Could Change the Future of Best Practicable Notice, BNA Class
 6
          Action Litigation Report, Vol. 9, No. 7, 4/11/2008, pp. 307-310.
 7
      (s) Quoted in, Warranty Conference: Globalization of Warranty and Legal Aspects of Extended
 8        Warranty,     Warranty      Week,       February     28,      2007,    available      at
          www.warrantyweek.com/archive/ww20070228.html.
 9
      (t) Co-Author, Approaches to Notice in State Court Class Actions, For The Defense, Vol. 45,
10        No. 11, November, 2003.
11    (u) Author, The Web Offers Near, Real-Time Cost Efficient Notice, American Bankruptcy
12        Institute Journal, Vol. XXII, No. 5, 2003.

13    (v) Author, Determining Adequate Notice in Rule 23 Actions, For The Defense, Vol. 44, No. 9,
          September, 2002.
14
      (w) Co-Author, The Electronic Nature of Legal Noticing, American Bankruptcy Institute Journal,
15        Vol. XXI, No. 3, April, 2002.
16    (x) Author, Three Important Mantras for CEO’s and Risk Managers in 2002, International Risk
17        Management Institute, irmi.com/, January, 2002.

18    (y) Co-Author, Used the Bat Signal Lately, The National Law Journal, Special Litigation Section,
          February 19, 2001.
19
      (z) Author, How Much is Enough Notice, Dispute Resolution Alert, Vol. 1, No. 6, March, 2001.
20
      (aa) Author, High-Profile Product Recalls Need More Than the Bat Signal, International Risk
21         Management Institute, irmi.com/, July 2001.
22    (bb) Author, The Great Debate - How Much is Enough Legal Notice? American Bar Association
23         -- Class Actions and Derivatives Suits Newsletter, Winter 1999.

24    (cc) Author, What are the best practicable methods to give notice? Georgetown University Law
           Center Mass Tort Litigation Institute, CLE White Paper: Dispelling the communications myth
25         -- A notice disseminated is a notice communicated, November 1, 2001.
26          11.     In addition, I have lectured or presented extensively on various aspects of legal
27   noticing. A sample list includes the following:
28

                                                       -6-
          DECLARATION OF JEANNE C. FINEGAN, APR CONCERNING CLASS MEMBER NOTIFICATION
     Case 1:15-mc-01825-ESH Document 224-1 Filed 01/24/20 Page 45 of 103


      a) Webinar Rule 23 Changes: Are You Ready for the Digital Wild, Wild West?” CLE broadcast
 1
         October 23, 2018.
 2    b) American Bar Association Faculty Panelist, 4th Annual Western Regional CLE Class
 3       Actions: “Big Brother, Information Privacy, and Class Actions: How Big Data and Social
         Media are Changing the Class Action Landscape,” San Francisco, CA, June, 2017.
 4
      c) Miami Law Class Action & Complex Litigation Forum, Faculty Panelist, “Settlement and
 5       Resolution of Class Actions.” Miami. FL, December 2, 2016.
 6    d) The Knowledge Group, Faculty Panelist, “Class Action Settlements: Hot Topics 2016 and
         Beyond,” Live Webcast, www.theknowledgegroup.org/, October 2016.
 7
      e) American Bar Association National Symposium, Faculty Panelist, “Ethical Considerations
 8
         in Settling Class Actions,” New Orleans, LA March 2016.
 9
      f) SF Banking Attorney Association, Speaker, “How a Class Action Notice can Make or Break
10       your Client’s Settlement,” San Francisco, CA May 2015.

11    g) Perrin Class Action Conference, Faculty Panelist, “Being Media Relevant, What it Means
         and Why It Maters – The Social Media Evolution: Trends Challenges and Opportunities,”
12       Chicago, IL May 2015
13    h) Bridgeport Continuing Ed. Faculty Panelist, “Media Relevant in the Class Notice Context,”
14       April 2014.

15    i) CASD 5th Annual Speaker, “The Impact of Social Media on Class Action Notice.” Consumer
         Attorneys of San Diego Class Action Symposium, San Diego, California, September 2012.
16
      i) Law Seminars International, Speaker, “Class Action Notice: Rules and Statutes Governing
17       FRCP (b)(3) Best Practicable… What constitutes a best practicable notice? What
18       practitioners and courts should expect in the new era of online and social media.” Chicago,
         IL, October 2011.
19
      (j) CLE International, Faculty Panelist, Building a Workable Settlement Structure, CLE
20        International, San Francisco, California May, 2011.
21    (k) Consumer Attorneys of San Diego (CASD), Faculty Panelist, “21st Century Class Notice
22        and Outreach,” 2nd Annual Class Action Symposium CASD Symposium, San Diego,
          California, October 2010.
23
      (l) Consumer Attorneys of San Diego (CASD), Faculty Panelist, “The Future of Notice,” 2nd
24        Annual Class Action Symposium CASD Symposium, San Diego, California, October 2009.
25    (m) American Bar Association, Speaker, 2008 Annual Meeting, “Practical Advice for Class
26        Action Settlements: The Future of Notice In the United States and Internationally – Meeting
          the Best Practicable Standard.”
27
      (n) American Bar Association, Section of Business Law Business and Corporate Litigation
28        Committee – Class and Derivative Actions Subcommittee, New York, NY, August 2008.

                                                 -7-
       DECLARATION OF JEANNE C. FINEGAN, APR CONCERNING CLASS MEMBER NOTIFICATION
       Case 1:15-mc-01825-ESH Document 224-1 Filed 01/24/20 Page 46 of 103


        (o) Faculty Panelist, Women Lawyers Association of Los Angeles (WLALA) CLE Presentation,
 1
            “The Anatomy of a Class Action.” Los Angeles, CA, February 2008.
 2
        (p) Faculty Panelist, Practicing Law Institute (PLI) CLE Presentation, 11th Annual Consumer
 3          Financial Services Litigation. Presentation: Class Action Settlement Structures -- “Evolving
            Notice Standards in the Internet Age.” New York/Boston (simulcast) March, 2006; Chicago,
 4
            April, 2006; and San Francisco, May 2006.
 5
        (q) Expert Panelist, U.S. Consumer Product Safety Commission. I was the only legal notice
 6          expert invited to participate as an expert to the Consumer Product Safety Commission to
            discuss ways in which the CPSC could enhance and measure the recall process. As an expert
 7
            panelist, I discussed how the CPSC could better motivate consumers to take action on recalls
 8          and how companies could scientifically measure and defend their outreach efforts. Bethesda,
            MD, September 2003.
 9
        (r.) Expert Speaker, American Bar Association. Presentation: “How to Bullet-Proof Notice
10           Programs and What Communication Barriers Present Due Process Concerns in Legal
11           Notice,” ABA Litigation Section Committee on Class Actions & Derivative Suits, Chicago,
             August 6, 2001.
12
            12.    A comprehensive description of my credentials and experience that qualify me to
13
     provide expert opinions on the adequacy of class action notice programs is attached as Exhibit B.
14

15                                  NOTICE PROGRAM SUMMARY

16          13.    The proposed notice program for this settlement is designed to inform Class Members
     of the proposed class action settlement between Plaintiffs and Defendant McCormick & Company,
17
     Incorporated. Pursuant to the Settlement Agreement, §1, ¶ 1.29, the Settlement Class is defined as:
18
                    “All persons residing in California, Florida or Missouri who purchased any
19
                   McCormick® brand or Private Label Brand Black Pepper Product(s) within the
20                 Settlement Class Period.”
21

22          14.    The proposed notice program includes the following components:

23                    Print publication once in the state editions of a generally circulated magazine
                       targeted to reach Class Members;
24
                      Online display banner advertising specifically targeted to reach Class Members;
25
                      Keyword Search targeting Class Members;
26                    Social media through Facebook, Instagram and Pinterest:
27                    An informational website will be established on which the notices and other
                       important Court documents will be posted; and
28

                                                    -8-
          DECLARATION OF JEANNE C. FINEGAN, APR CONCERNING CLASS MEMBER NOTIFICATION
         Case 1:15-mc-01825-ESH Document 224-1 Filed 01/24/20 Page 47 of 103


                          A toll-free information line will be established by which Class Members can call
 1
                           24/7 for more information about the Settlement, including, but not limited to,
 2                         requesting copies of the Long Form Notice or Claim Form.

 3
                       METHODOLOGY FOR PUBLICATION/INTERNET NOTICE
 4

 5         15.         To appropriately design and target the publication component of the notice program,
     described in detail below, HF Media utilized a methodology accepted by the advertising industry and
 6
     embraced by the courts.
 7
           16.        Accordingly, we are guided by well-established principles of communication and
 8
     utilize best-in-class nationally syndicated media research data provided by GfK Mediamark Research
 9   and Intelligence, LLC,3 (“MRI”) and online measurement currency comScore4, among others, to
10   provide media consumption habits and audience delivery verification of the potentially affected

11   population. Based on this research, our cutting-edge approach to notice focuses on the quality of
     media exposure, engagement, and appropriate media environment.
12
           17.        These data resources are used by advertising agencies nationwide as the basis to select
13
     the most appropriate media to reach specific target audiences. The resulting key findings are
14
     instrumental in our selection of media channels and outlets for determining the estimated net audience
15   reached through this legal notice program. Specifically, this research identifies which media channels
16   are favored by the target audience (i.e., the Class Members). For instance, browsing behaviors on the
17   Internet, social media channels that are used, and which magazines Class Members are reading.
           18.        For this program, HF Media employs the best-in-class tools and technology in order
18
     to appropriately target Class Members and appropriately measure and validate audience delivery
19
     using Media Ratings Counsel accepted third-party validation of media. By utilizing these media
20
     research tools, we can create target audience characteristics or segments, and then select the most
21   appropriate media and communication methods to best reach them.
22           19.      This media research technology allows us to fuse data and accurately report to the
23   Court the percentage of the target audience that will be reached by the notice component and how

24   many times the target audience will have the opportunity to see the message. In advertising, this is
     commonly referred to as a “Reach and Frequency” analysis, where “Reach” refers to the estimated
25

26   3
       GfK MRI's Survey of the American Consumer® (“MRI”) is the industry standard for magazine audience ratings in the
     U.S. and is used in the majority of media and marketing agencies in the country. MRI provides comprehensive reports on
27   demographic, lifestyle, product usage and media exposure.
     4
       comScore is a global Internet information provider on which leading companies and advertising agencies rely for
28   consumer behavior insight and Internet usage data.

                                                             -9-
           DECLARATION OF JEANNE C. FINEGAN, APR CONCERNING CLASS MEMBER NOTIFICATION
         Case 1:15-mc-01825-ESH Document 224-1 Filed 01/24/20 Page 48 of 103


     percentage of the unduplicated audience exposed to the campaign, and “Frequency” refers to how
 1
     many times, on average, the target audience had the opportunity to see the message. The calculations
 2
     are used by advertising and communications firms worldwide and have become a critical element to
 3   help provide the basis for determining adequacy of notice in class actions.
 4

 5               ACTIVE CAMPAIGN MANAGEMENT TO MITIGATE DIGITAL AD FRAUD

 6            20.      Additionally, we are the first notice experts to actively monitor, mitigate and cull non-
     human counterfeit impressions (ad fraud bot traffic) from digital notice programs5. The primary
 7
     purpose of this is to ensure that our ads are being targeted to real websites where actual (human)
 8
     Settlement Class Members are likely to visit, rather than serving ads to websites and fraudsters
 9
     attempting to fraudulently earn advertising revenue from the campaign.
10            21.      To this end, online ads will be tagged with specific codes through Integral Ad Science
11   (“IAS”) plus analysis will be provided by our independent Cybersecurity Expert. Ad logs will be

12   examined for fraudulent anomalies such as ads being called to data centers, uncommon browser sizes,
     and outdated browser versions as well as other parameters that indicate non-human traffic. In addition,
13
     through these efforts, we will identify which websites are generating validated human click-throughs
14
     to the Settlement website and redirect traffic to those sites. Any online impressions identified as
15
     invalid will be culled from the final reach calculation reported to the Court.
16
                           TARGET AUDIENCE MEDIA USE AND KEY INSIGHTS
17
                    25. According to MRI, there are over 18,820,000 McCormick seasoning and spices users6
18
     in California, Florida and Missouri. Of these users, MRI reports that 67% percent of primary users
19
     are 18 to 54 years old and users have a median household income of $77,000. Of the overall target,
20
     86% have gone online in the last 30 days, with nearly 81% using their smartphone to access the
21   Internet. Additionally, 79% use social media with over 65% reporting that they have visited Facebook
22   in the last 30 days.
23

24

25
     5
       Finegan, “Creating a Class Notice Program that Satisfies Due Process” Law360, New York, (February 13, 2018 12:58
26   PM ET). Also see: CLE Webinar: “Rule 23 Changes, Are you Ready for the Digital Wild, Wild West?”
     https://bit.ly/2PfuGvJ
27
     6
       MRI does not provide a specific target audience definition for users of black pepper. Therefore, we are using a slightly
28   broader target available in MRI of “McCormick seasoning and spice users.”

                                                              - 10 -
           DECLARATION OF JEANNE C. FINEGAN, APR CONCERNING CLASS MEMBER NOTIFICATION
          Case 1:15-mc-01825-ESH Document 224-1 Filed 01/24/20 Page 49 of 103


                                                         MAGAZINES
 1
              26.      Based on the key insight data MRI summarized above, the magazine below was
 2
     selected for its coverage and index7 against the target audience characteristics.
 3
              27.      People Magazine is a weekly magazine with a circulation in California, Florida and
 4
     Missouri of 505,300 with more than 5,654,307 readers8. Alone, this magazine reaches 17% of all
 5   McCormick seasoning and spices primary users in California, Florida and Missouri, and these readers
 6   are 8% more likely than the general population to read this title. The summary notice will be published
 7   once as full-page, black and white ad.

 8
                 PUBLICATION ELEMENTS – ONLINE DISPLAY AND SOCIAL MEDIA
 9
              28.      This campaign will employ a programmatic approach9 across multi-channel and
10   inventory sources including a collection of premium quality partner web properties targeting
11   “McCormick seasoning and spices purchasers in California, Florida and Missouri.” Nearly 20
12   million online display and social media impressions will be served to this target group across a

13   whitelist10 of pre-vetted websites, multiple exchanges, class action blogs and the social media
     platforms Facebook, Instagram and Pinterest.
14
              29.      Keyword search targeting will be employed to show advertisements to users in
15
     California, Florida and Missouri in their Google search results. A list of search topics including
16   McCormick settlement, pepper class action, McCormick black pepper, McCormick recipes and
17   McCormick coupons, among others, will be applied. We also intend to use pixel retargeting to provide
18   additional reminders for those who have visited the website and did not complete a claim form.

19

20   7
       Index is a media metric that describes a target audience’s inclination to use a given outlet. An index over 100 suggests
     a target population’s inclination to use a medium to a greater degree than the rest of the population. For example, an index
21   of 110 would mean that the target is 10 percent more likely than the rest of the population to use a medium.
     8
22    Magazines report pass-along factors. These are individuals in addition to the subscriber that read a given title. Each
     magazine has specific pass-along factor. People Magazine reports a pass along factor of 11.19.
23   9
       Programmatic refers to computerized media buying of advertising inventory. The mechanics of programmatically
     serving an online ad are as follows: A user visits a website and the browser sends a request to the publisher’s web
24   server asking for the page’s content (i.e., HTML). An invocation code placed on the page loads an external static ad
     tracker code. The ad tracker makes a request to the ad server querying for an ad markup (also called creative tag) to be
25   loaded into the ad slot. The ad server responds with the ad markup code (before it’s returned, the ad server executes all
     targeting/campaign matching logic). Finally, the publisher’s web server returns the information rendering the page’s
26   content with specifically targeted ads to that user.
     10
27      A whitelist is a custom list of acceptable websites where ad content may be served. Creating a whitelist helps to
     mitigate ad fraud, ensure ads will be served in relevant digital environments to the target audience and helps to ensure
28   that ads will not appear next to offensive or objectionable content.

                                                               - 11 -
            DECLARATION OF JEANNE C. FINEGAN, APR CONCERNING CLASS MEMBER NOTIFICATION
       Case 1:15-mc-01825-ESH Document 224-1 Filed 01/24/20 Page 50 of 103


                  SOCIAL MEDIA: FACEBOOK, INSTAGRAM AND PINTEREST
 1
           30.     On Facebook and Instagram, We will target those who have liked or followed
 2
     McCormick pages as well as cooking and recipe pages such as MyRecipes and Allrecipes. On
 3
     Pinterest, we will target relevant search terms such as McCormick black pepper, McCormick Grill
 4   Mates and McCormick Slow Cookers, among others.. Further, the social media campaign will
 5   include retargeting to users who visit the Settlement website.
 6
                                             PRESS RELEASE
 7
           31.     A news release will be released over PR Newswire’s California, Florida and Missouri
 8
     state Newslines. PR Newswire delivers to thousands of print and broadcast newsrooms nationwide,
 9
     as well as websites, databases and online services including featured placement in news sections of
10   leading portals.
11
                                          MEDIA MONITORING
12
           32.     HF Media intends to monitor various media channels for subsequent news articles and
13
     various social mentions as a result of the press release efforts. A complete report on the results will
14
     be filed with the Court upon completion of the notice program.
15
                                  OFFICIAL SETTLEMENT WEBSITE
16
            33.    An informational website will be established and maintained by Heffler. All of the
17
     aforementioned methods of notice will direct class members to this website. The website will serve
18
     as a “landing page for the banner advertising,” where Class Members may get information about the
19
     Settlement and obtain and/or submit a Claim Form, along with other information which includes
20   information about the class action, their rights, the Long Form Notice, answers to frequently asked
21   questions, contact information that includes the address for the Claim Administrator and addresses
22   and telephone numbers for Plaintiffs’ Counsel, and a downloadable and online version of the Claim

23   Form,; and related information, including the Settlement Agreement, Court Orders, and Plaintiff’s
     Motion for Approval of Fees, Expenses, and Class Representative incentive compensation.
24

25                                 TOLL FREE INFORMATION LINE

26          34.    Additionally, Heffler will establish and maintain a 24-hour toll-free Interactive Voice
27   Response (“IVR”) telephone line, where callers may obtain information about the class action,

28   including, but not limited to, requesting copies of the Long Form Notice or Claim Form.

                                                     - 12 -
          DECLARATION OF JEANNE C. FINEGAN, APR CONCERNING CLASS MEMBER NOTIFICATION
       Case 1:15-mc-01825-ESH Document 224-1 Filed 01/24/20 Page 51 of 103


                                               CONCLUSION
 1
            35.     In my opinion, the outreach efforts described above reflect a particularly appropriate,
 2
     highly targeted, and contemporary way to employ notice to this class. Through a multi-media channel
 3
     approach to notice, which employs print, digital, and social and mobile media, an estimated 72 percent
 4
     of targeted Class Members will be reached by the media program, on average, 3 times. In my opinion,
 5   the efforts to be used in this proposed notice program are of the highest modern communication
 6   standards, are reasonably calculated to provide notice, and are consistent with best practicable court-
 7   approved notice programs in similar matters and the Federal Judicial Center’s guidelines concerning

 8   appropriate reach.
            36.     I declare under the penalty of perjury, under the laws of the United States of America,
 9
     that the foregoing is true and correct. Executed on January 20, 2020 in Tigard, Oregon.
10

11                                                                _____________________________
12                                                                Jeanne C. Finegan, APR
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     - 13 -
          DECLARATION OF JEANNE C. FINEGAN, APR CONCERNING CLASS MEMBER NOTIFICATION
Case 1:15-mc-01825-ESH Document 224-1 Filed 01/24/20 Page 52 of 103




             Exhibit A
Case 1:15-mc-01825-ESH Document 224-1 Filed 01/24/20 Page 53 of 103




                      Target                                                  Reach                                     Frequency
     McCormick Seasoning & Spices
        Users in CA, FL and MO                                                   72%                                               3x
Program Parameters
Plan Includes Expert Opinion
Geography: California, Florida & Missouri
Notice Program Length: 30 Days
Lead Time: Approximately 30 Days depending on final PAO


Print - MAX Word Count of 800 Words
                Title                                     Circulation                          Unit Size              Frequency              Insertions


                                                            505,300                            Full Page                Weekly                      1




Internet - Cross-device Targeting on desktop and mobile . Display ads in both English and Spanish.
Site/Network                           Description                                         Targeting
                                       Display, Mobile, and Keyword Search on a

       Multiple
                                       programmatic platform across multi-channel and
                                                                                           Targeting McCormick seasoning & spices purchasers in CA, FL & MO.
                                       inventory sources including a collection of
                                       premium quality partner web properties.
                                                                                           Retargeting to users who visit the Settlement Website.
      Inventory Exchanges
                                       Brand Safety measures in place to cull unsuitable
                                       websites.


                                       Keyword Search on Google Ads                        Targeting keyword search topics in CA, FL & MO including
                                       Links appear on the search result pages of          McCormick settlement, pepper class action, McCormick black
                                       keyword/phrase searches.                            pepper, McCormick recipes, McCormick coupons, among others.



                                                                                           Targeting people who have liked or followed McCormick pages and
                                                                                           cooking/recipe pages in CA, FL & MO.
                                                                                             McCormick Spice Facebook: 2.1M people like this
                                       Facebook is a free social networking website
                                                                                             McCormick Grill Mates Facebook: 1.3M people like this
                                       used to stay connected with friends and family,
                                                                                             MyRecipes Facebook: 4.7M people like this
                                       and discover what's going on in the world.
                                                                                             Allrecipes Facebook: 3.3M people like this
                                       Instagram is a popular social media photo sharing
                                       site.
                                                                                           Retargeting to users who visit the Settlement Website.




                                       Pinterest is a visual discovery tool that you can
                                                                                           Promoted pins targeting relevant search terms such as McCormick
                                       use to find ideas for all your projects and
                                                                                           black pepper, McCormick Grill Mates, McCormick Slow Cookers,
                                       interests. Pins are visual bookmarks that people
                                                                                           among others.
                                       collect on virtual pinboards.




Press Release


                                       PR Newswire
                                       PR Newswire delivers to thousands of print and broadcast newsrooms nationwide, as well as websites, databases and
                                       online services including featured placement in news sections of leading portals.

                                       Press Release of up to 800 words will be distributed over PR Newswire's California, Florida and Missouri state
                                       Newslines.
Case 1:15-mc-01825-ESH Document 224-1 Filed 01/24/20 Page 54 of 103




             Exhibit B
     Case 1:15-mc-01825-ESH Document 224-1 Filed 01/24/20 Page 55 of 103




                          JEANNE C. FINEGAN, APR
                                         BIOGRAPHY

                     Jeanne Finegan, APR, is Vice President of Notice Media Solutions of Prime
                     Clerk. She is a member of the Board of Directors for the prestigious
                     Alliance for Audited Media (AAM), and was named by Diversity Journal as
                     one of the “Top 100 Women Worth Watching.” She is a distinguished legal
                     notice and communications expert with more than 30 years of
                     communications and advertising experience.

                     She was a lead contributing author for Duke University's School of Law,
"Guidelines and Best Practices Implementing Amendments to Rule 23 Class Action Settlement
Provisions." And more recently, she has been involved with New York School of Law and The
Center on Civil Justice (CCJ) assisting with a class action settlement data analysis and
comparative visualization tool called the Aggregate Litigation Project, designed to help judges
make decisions in aggregate cases on the basis of data as opposed to anecdotal information.
Moreover, her experience also includes working with the Special Settlement Administrator’s
team to assist with the outreach strategy for the historic Auto Airbag Settlement, In re: Takata
Airbag Products Liability Litigation MDL 2599.

During her tenure, she has planned and implemented over 1,000 high‐profile, complex legal
notice communication programs. She is a recognized notice expert in both the United States
and in Canada, with extensive international notice experience spanning more than 170
countries and over 40 languages.

Ms. Finegan has lectured, published and has been cited extensively on various aspects of legal
noticing, product recall and crisis communications. She has served the Consumer Product
Safety Commission (CPSC) as an expert to determine ways in which the Commission can
increase the effectiveness of its product recall campaigns. Further, she has planned and
implemented large‐scale government enforcement notice programs for the Federal Trade
Commission (FTC) and the Securities and Exchange Commission (SEC).

Ms. Finegan is accredited in Public Relations (APR) by the Universal Accreditation Board, which
is a program administered by the Public Relations Society of America (PRSA), and is also a
recognized member of the Canadian Public Relations Society (CPRS). She has served on
examination panels for APR candidates and worked pro bono as a judge for prestigious PRSA
awards.

Ms. Finegan has provided expert testimony before Congress on issues of notice, and expert
testimony in both state and federal courts regarding notification campaigns. She has conducted
      Case 1:15-mc-01825-ESH Document 224-1 Filed 01/24/20 Page 56 of 103




numerous media audits of proposed notice programs to assess the adequacy of those programs
under Fed R. Civ. P. 23(c)(2) and similar state class action statutes.

She was an early pioneer of plain language in notice (as noted in a RAND study,1) and continues
to set the standard for modern outreach as the first notice expert to integrate social and mobile
media into court approved legal notice programs.

In the course of her class action experience, courts have recognized the merits of, and admitted
expert testimony based on, her scientific evaluation of the effectiveness of notice plans. She
has designed legal notices for a wide range of class actions and consumer matters that include
product liability, construction defect, antitrust, medical/pharmaceutical, human rights, civil
rights, telecommunication, media, environment, government enforcement actions, securities,
banking, insurance, mass tort, restructuring and product recall.

                                JUDICIAL COMMENTS AND LEGAL NOTICE CASES

       In evaluating the adequacy and effectiveness of Ms. Finegan’s notice campaigns, courts
have repeatedly recognized her excellent work. The following excerpts provide some examples
of such judicial approval.

In Re: PG&E Corporation Case No . 19‐30088 Bankr. N.D. Cal. 2019). Hearing Establishing,
Deadline for Filing Proofs of Claim, (II) establishing the Form and Manner of Notice Thereof, and
(III) Approving Procedures for Providing Notice of Bar Date and Other Information to all
Creditors and Potential Creditors PG&E. June 26, 2019, Transcript of Hearing p. 21:1, the
Honorable Dennis Montali stated:
         …the technology and the thought that goes into all these plans is almost
         incomprehensible. He further stated, p. 201:20 … Ms. Finegan has really impressed me
         today…

In re: The Bank of New York Mellon ADR FX Litigation, 16‐CV‐00212‐JPO‐JLC (S.D.N.Y. 2019). In
the Final Order and Judgement, dated June 17, 2019, para 5, the Honorable J. Paul Oetkin
stated:
        “The dissemination of notice constituted the best notice practicable under the
        circumstances.”

Simerlein et al., v. Toyota Motor Corporation, Case No. 3:17‐cv‐01091‐VAB (District of CT
2019). In the Ruling and Order on Motion for Preliminarily Approval, dated January 14, 2019, p.
30, the Honorable Victor Bolden stated:

        “In finding that notice is sufficient to meet both the requirements of Rule 23(c) and due
        process, the Court has reviewed and appreciated the high‐quality submission of

1 Deborah R. Hensler et al., CLASS ACTION DILEMAS, PURSUING PUBLIC GOALS FOR PRIVATE GAIN. RAND (2000).




Jeanne C. Finegan, APR CV                                                                                 2
     Case 1:15-mc-01825-ESH Document 224-1 Filed 01/24/20 Page 57 of 103




        proposed Settlement Notice Administrator Jeanne C. Finegan. See Declaration of
        Jeanne C. Finegan, APR, Ex. G to Agrmt., ECF No. 85‐8.”

Fitzhenry‐ Russell et al., v Keurig Dr. Pepper Inc., Case No. :17‐cv‐00564‐NC, (ND Cal). In the
Order Granting Final Approval of Class Action Settlement, Dated April 10, 2019, the Honorable
Nathanael Cousins stated:

        “…the reaction of class members to the proposed Settlement is positive. The parties
        anticipated that 100,000 claims would be filed under the Settlement (see Dkt. No. 327‐
        5 ¶ 36)—91,254 claims were actually filed (see Finegan Decl ¶ 4). The 4% claim rate
        was reasonable in light of Heffler’s efforts to ensure that notice was adequately
        provided to the Class.”


Pettit et al., v. Procter & Gamble Co., Case No. 15‐cv‐02150‐RS ND Cal. In the Order Granting
Final Approval of the Class Action Settlement and Judgement, Dated March 28, 2019, p. 6, the
Honorable Richard Seeborg stated:

        “The Court finds that the Notice Plan set forth in the Settlement Agreement, and
        effectuated pursuant to the Preliminary Approval Order, constituted the best notice
        practicable under the circumstances and constituted due and sufficient notice to the
        Settlement Class. …the number of claims received equates to a claims rate of 4.6%,
        which exceeds the rate in comparable settlements.”

Carter v Forjas Taurus S.S., Taurus International Manufacturing, Inc., Case No. 1:13‐CV‐24583
PAS (S.D. Fl. 2016). In her Final Order and Judgment Granting Plaintiffs Motion for Final
Approval of Class Action Settlement, the Honorable Patricia Seitz stated:

        “The Court considered the extensive experience of Jeanne C. Finegan and the notice
        program she developed. …There is no national firearms registry and Taurus sale
        records do not provide names and addresses of the ultimate purchasers… Thus the
        form and method used for notifying Class Members of the terms of the Settlement was
        the best notice practicable. …The court‐approved notice plan used peer‐accepted
        national research to identify the optimal traditional, online, mobile and social media
        platforms to reach the Settlement Class Members.”

        Additionally, in January 20, 2016, Transcript of Class Notice Hearing, p. 5 Judge Seitz,
        noted:

        “I would like to compliment Ms. Finegan and her company because I was quite
        impressed with the scope and the effort of communicating with the Class.”




Jeanne C. Finegan, APR CV                                                                          3
     Case 1:15-mc-01825-ESH Document 224-1 Filed 01/24/20 Page 58 of 103




Cook et. al v. Rockwell International Corp. and the Dow Chemical Co., No. 90‐cv‐00181‐ KLK
(D.Colo. 2017)., aka, Rocky Flats Nuclear Weapons Plant Contamination. In the Order Granting
Final Approval, dated April 28, 2017, p.3, the Honorable John L. Kane said:

        The Court‐approved Notice Plan, which was successfully implemented by
        [HF Media‐ emphasis added] (see Doc. 2432), constituted the best notice practicable
        under the circumstances. In making this determination, the Court finds that the Notice
        Plan that was implemented, as set forth in Declaration of Jeanne C. Finegan, APR
        Concerning Implementation and Adequacy of Class Member Notification (Doc. 2432),
        provided for individual notice to all members of the Class whose identities and
        addresses were identified through reasonable efforts, … and a comprehensive national
        publication notice program that included, inter alia, print, television, radio and
        internet banner advertisements. …Pursuant to, and in accordance with, Rule 23 of the
        Federal Rules of Civil Procedure, the Court finds that the Notice Plan provided the best
        notice practicable to the Class.

In re: Domestic Drywall Antitrust Litigation, MDL. No. 2437, in the U.S. District Court for the
Eastern District of Pennsylvania. For each of the four settlements, Finegan implemented and
extensive outreach effort including traditional, online, social, mobile and advanced television
and online video. In the Order Granting Preliminary Approval to the IPP Settlement, Judge
Michael M. Baylson stated:

        “The Court finds that the dissemination of the Notice and summary Notice constitutes
        the best notice practicable under the circumstances; is valid, due, and sufficient notice
        to all persons… and complies fully with the requirements of the Federal rule of Civil
        Procedure.”

Warner v. Toyota Motor Sales, U.S.A. Inc., Case No 2:15‐cv‐02171‐FMO FFMx (C.D. Cal. 2017).
In the Order Re: Final Approval of Class Action Settlement; Approval of Attorney’s Fees, Costs &
Service Awards, dated May 21, 2017, the Honorable Fernando M. Olguin stated:

        Finegan, the court‐appointed settlement notice administrator, has implemented the
        multiprong notice program. …the court finds that the class notice and the notice
        process fairly and adequately informed the class members of the nature of the action,
        the terms of the proposed settlement, the effect of the action and release of claims,
        the class members’ right to exclude themselves from the action, and their right to
        object to the proposed settlement. (See Dkt. 98, PAO at 25‐28).

Michael Allagas, et al., v. BP Solar International, Inc., et al., BP Solar Panel Settlement, Case
No. 3:14‐cv‐00560‐ SI (N.D. Cal., San Francisco Div. 2016). In the Order Granting Final Approval,
Dated December 22, 2016, The Honorable Susan Illston stated:

        Class Notice was reasonable and constituted due, adequate and sufficient notice to all
        persons entitled to be provided with notice; and d. fully satisfied the requirements of

Jeanne C. Finegan, APR CV                                                                         4
     Case 1:15-mc-01825-ESH Document 224-1 Filed 01/24/20 Page 59 of 103




        the Federal Rules of Civil Procedure, including Fed. R. Civ. P. 23(c)(2) and (e), the
        United States Constitution (including the Due Process Clause), the Rules of this Court,
        and any other applicable law.


Foster v. L‐3 Communications EOTech, Inc. et al (6:15‐cv‐03519), Missouri Western District
Court.
       In the Court’s Final Order, dated July 7, 2017, The Honorable Judge Brian Wimes
       stated: “The Court has determined that the Notice given to the Settlement Class fully
       and accurately informed members of the Settlement Class of all material elements of
       the Settlement and constituted the best notice practicable.”

In re: Skechers Toning Shoes Products Liability Litigation, No. 3:11‐MD‐2308‐TBR (W.D. Ky.
2012). In his Final Order and Judgment granting the Motion for Preliminary Approval of
Settlement, the Honorable Thomas B. Russell stated:

        … The comprehensive nature of the class notice leaves little doubt that, upon receipt,
        class members will be able to make an informed and intelligent decision about
        participating in the settlement.

Brody v. Merck & Co., Inc., et al, No. 3:12‐cv‐04774‐PGS‐DEA (N.J.) (Jt Hearing for Prelim App,
Sept. 27, 2012, transcript page 34). During the Hearing on Joint Application for Preliminary
Approval of Class Action, the Honorable Peter G. Sheridan acknowledged Ms. Finegan’s work,
noting:

        Ms. Finegan did a great job in testifying as to what the class administrator will do. So,
        I'm certain that all the class members or as many that can be found, will be given
        some very adequate notice in which they can perfect their claim.

Quinn v. Walgreen Co., Wal‐Mart Stores Inc., 7:12 CV‐8187‐VB (NYSD) (Jt Hearing for Final
App, March. 5, 2015, transcript page 40‐41). During the Hearing on Final Approval of Class
Action, the Honorable Vincent L. Briccetti stated:

        "The notice plan was the best practicable under the circumstances. … [and] “the proof
        is in the pudding. This settlement has resulted in more than 45,000 claims which is
        10,000 more than the Pearson case and more than 40,000 more than in a glucosamine
        case pending in the Southern District of California I've been advised about. So the
        notice has reached a lot of people and a lot of people have made claims.”

In Re: TracFone Unlimited Service Plan Litigation, No. C‐13‐3440 EMC (ND Ca). In the Final
Order and Judgment Granting Class Settlement, July 2, 2015, the Honorable Edward M. Chen
noted:
        “…[D]epending on the extent of the overlap between those class members who will


Jeanne C. Finegan, APR CV                                                                         5
     Case 1:15-mc-01825-ESH Document 224-1 Filed 01/24/20 Page 60 of 103




        automatically receive a payment and those who filed claims, the total claims rate is
        estimated to be approximately 25‐30%. This is an excellent result...

In Re: Blue Buffalo Company, Ltd., Marketing and Sales Practices Litigation, Case No. 4:14‐
MD‐2562 RWS (E.D. Mo. 2015), (Hearing for Final Approval, May 19, 2016 transcript p. 49).
During the Hearing for Final Approval, the Honorable Rodney Sippel said:

        It is my finding that notice was sufficiently provided to class members in the manner
        directed in my preliminary approval order and that notice met all applicable
        requirements of due process and any other applicable law and considerations.

DeHoyos, et al. v. Allstate Ins. Co., No. SA‐01‐CA‐1010 (W.D.Tx. 2001). In the Amended Final
Order and Judgment Approving Class Action Settlement, the Honorable Fred Biery stated:

        [T]he undisputed evidence shows the notice program in this case was developed and
        implemented by a nationally recognized expert in class action notice programs. … This
        program was vigorous and specifically structured to reach the African‐American and
        Hispanic class members. Additionally, the program was based on a scientific
        methodology which is used throughout the advertising industry and which has been
        routinely embraced routinely [sic] by the Courts. Specifically, in order to reach the
        identified targets directly and efficiently, the notice program utilized a multi‐layered
        approach which included national magazines; magazines specifically appropriate to
        the targeted audiences; and newspapers in both English and Spanish.

In re: Reebok Easytone Litigation, No. 10‐CV‐11977 (D. MA. 2011). The Honorable F. Dennis
Saylor IV stated in the Final Approval Order:

        The Court finds that the dissemination of the Class Notice, the publication of the
        Summary Settlement Notice, the establishment of a website containing settlement‐
        related materials, the establishment of a toll‐free telephone number, and all other
        notice methods set forth in the Settlement Agreement and [Ms. Finegan’s] Declaration
        and the notice dissemination methodology implemented pursuant to the Settlement
        Agreement and this Court’s Preliminary Approval Order… constituted the best
        practicable notice to Class Members under the circumstances of the Actions.

Bezdek v. Vibram USA and Vibram FiveFingers LLC, No 12‐10513 (D. MA) The Honorable
Douglas P. Woodlock stated in the Final Memorandum and Order:
      …[O]n independent review I find that the notice program was robust, particularly in its
      online presence, and implemented as directed in my Order authorizing notice. …I find
      that notice was given to the Settlement class members by the best means “practicable
      under the circumstances.” Fed.R.Civ.P. 23(c)(2).

Gemelas v. The Dannon Company Inc., No. 08‐cv‐00236‐DAP (N.D. Ohio). In granting final
approval for the settlement, the Honorable Dan A. Polster stated:

Jeanne C. Finegan, APR CV                                                                      6
     Case 1:15-mc-01825-ESH Document 224-1 Filed 01/24/20 Page 61 of 103




        In accordance with the Court's Preliminary Approval Order and the Court‐approved
        notice program, [Ms. Finegan] caused the Class Notice to be distributed on a
        nationwide basis in magazines and newspapers (with circulation numbers exceeding
        81 million) specifically chosen to reach Class Members. … The distribution of Class
        Notice constituted the best notice practicable under the circumstances, and fully
        satisfied the requirements of Federal Rule of Civil Procedure 23, the requirements of
        due process, 28 U.S.C. 1715, and any other applicable law.

Pashmova v. New Balance Athletic Shoes, Inc., 1:11‐cv‐10001‐LTS (D. Mass.). The Honorable
Leo T. Sorokin stated in the Final Approval Order:

        The Class Notice, the Summary Settlement Notice, the web site, and all other notices in
        the Settlement Agreement and the Declaration of [Ms Finegan], and the notice
        methodology implemented pursuant to the Settlement Agreement: (a) constituted the
        best practicable notice under the circumstances; (b) constituted notice that was
        reasonably calculated to apprise Class Members of the pendency of the Actions, the
        terms of the Settlement and their rights under the settlement … met all applicable
        requirements of law, including, but not limited to, the Federal Rules of Civil Procedure,
        28 U.S.C. § 1715, and the Due Process Clause(s) of the United States Constitution, as
        well as complied with the Federal Judicial Center’s illustrative class action notices.

Hartless v. Clorox Company, No. 06‐CV‐2705 (CAB) (S.D.Cal.). In the Final Order Approving
Settlement, the Honorable Cathy N. Bencivengo found:

        The Class Notice advised Class members of the terms of the settlement; the Final
        Approval Hearing and their right to appear at such hearing; their rights to remain in or
        opt out of the Class and to object to the settlement; the procedures for exercising such
        rights; and the binding effect of this Judgment, whether favorable or unfavorable, to
        the Class. The distribution of the notice to the Class constituted the best notice
        practicable under the circumstances, and fully satisfied the requirements of Federal
        Rule of Civil Procedure 23, the requirements of due process, 28 U.S.C. §1715, and any
        other applicable law.

McDonough et al v. Toys 'R' Us et al, No. 09:‐cv‐06151‐AB (E.D. Pa.). In the Final Order and
Judgment Approving Settlement, the Honorable Anita Brody stated:

        The Court finds that the Notice provided constituted the best notice practicable under
        the circumstances and constituted valid, due and sufficient notice to all persons
        entitled thereto.

In re: Pre‐Filled Propane Tank Marketing & Sales Practices Litigation, No. 4:09‐md‐02086‐GAF
(W.D. Mo.) In granting final approval to the settlement, the Honorable Gary A. Fenner stated:


Jeanne C. Finegan, APR CV                                                                      7
     Case 1:15-mc-01825-ESH Document 224-1 Filed 01/24/20 Page 62 of 103




        The notice program included individual notice to class members who could be
        identified by Ferrellgas, publication notices, and notices affixed to Blue Rhino propane
        tank cylinders sold by Ferrellgas through various retailers. ... The Court finds the notice
        program fully complied with Federal Rule of Civil Procedure 23 and the requirements
        of due process and provided to the Class the best notice practicable under the
        circumstances.

Stern v. AT&T Mobility Wireless, No. 09‐cv‐1112 CAS‐AGR (C.D.Cal. 2009). In the Final Approval
Order, the Honorable Christina A. Snyder stated:

        [T]he Court finds that the Parties have fully and adequately effectuated the Notice
        Plan, as required by the Preliminary Approval Order, and, in fact, have achieved better
        results than anticipated or required by the Preliminary Approval Order.

In re: Processed Egg Prods. Antitrust Litig., MDL No. 08‐md‐02002 (E.D.P.A.). In the Order
Granting Final Approval of Settlement, Judge Gene E.K. Pratter stated:

        The Notice appropriately detailed the nature of the action, the Class claims, the
        definition of the Class and Subclasses, the terms of the proposed settlement
        agreement, and the class members’ right to object or request exclusion from the
        settlement and the timing and manner for doing so.… Accordingly, the Court
        determines that the notice provided to the putative Class Members constitutes
        adequate notice in satisfaction of the demands of Rule 23.

In re Polyurethane Foam Antitrust Litigation, 10‐ MD‐2196 (N.D. OH). In the Order Granting
Final Approval of Voluntary Dismissal and Settlement of Defendant Domfoam and Others, the
Honorable Jack Zouhary stated:

        The notice program included individual notice to members of the Class who could be
        identified through reasonable effort, as well as extensive publication of a summary
        notice. The Notice constituted the most effective and best notice practicable under the
        circumstances of the Settlement Agreements, and constituted due and sufficient notice
        for all other purposes to all persons and entities entitled to receive notice.

Rojas v Career Education Corporation, No. 10‐cv‐05260 (N.D.E.D. IL) In the Final Approval Order
dated October 25, 2012, the Honorable Virgina M. Kendall stated:

        The Court Approved notice to the Settlement Class as the best notice practicable under
        the circumstance including individual notice via U.S. Mail and by email to the class
        members whose addresses were obtained from each Class Member’s wireless carrier
        or from a commercially reasonable reverse cell phone number look‐up service,
        nationwide magazine publication, website publication, targeted on‐line advertising,
        and a press release. Notice has been successfully implemented and satisfies the
        requirements of the Federal Rule of Civil Procedure 23 and Due Process.

Jeanne C. Finegan, APR CV                                                                        8
     Case 1:15-mc-01825-ESH Document 224-1 Filed 01/24/20 Page 63 of 103




Golloher v Todd Christopher International, Inc. DBA Vogue International (Organix), No. C
1206002 N.D CA. In the Final Order and Judgment Approving Settlement, the Honorable
Richard Seeborg stated:

        The distribution of the notice to the Class constituted the best notice practicable
        under the circumstances, and fully satisfied the requirements of Federal Rule of Civil
        Procedure 23, the requirements of due process, 28 U.S.C. §1715, and any other
        applicable law.

Stefanyshyn v. Consolidated Industries, No. 79 D 01‐9712‐CT‐59 (Tippecanoe County Sup. Ct.,
Ind.). In the Order Granting Final Approval of Settlement, Judge Randy Williams stated:

        The long and short form notices provided a neutral, informative, and clear explanation
        of the Settlement. … The proposed notice program was properly designed,
        recommended, and implemented … and constitutes the “best practicable” notice of
        the proposed Settlement. The form and content of the notice program satisfied all
        applicable legal requirements. … The comprehensive class notice educated Settlement
        Class members about the defects in Consolidated furnaces and warned them that the
        continued use of their furnaces created a risk of fire and/or carbon monoxide. This
        alone provided substantial value.

McGee v. Continental Tire North America, Inc. et al, No. 06‐6234‐(GEB) (D.N.J.).

        The Class Notice, the Summary Settlement Notice, the web site, the toll‐free telephone
        number, and all other notices in the Agreement, and the notice methodology
        implemented pursuant to the Agreement: (a) constituted the best practicable notice
        under the circumstances; (b) constituted notice that was reasonably calculated to
        apprise Class Members of the pendency of the Action, the terms of the settlement and
        their rights under the settlement, including, but not limited to, their right to object to
        or exclude themselves from the proposed settlement and to appear at the Fairness
        Hearing; (c) were reasonable and constituted due, adequate and sufficient notice to all
        persons entitled to receive notification; and (d) met all applicable requirements of law,
        including, but not limited to, the Federal Rules of Civil Procedure, 20 U.S.C. Sec. 1715,
        and the Due Process Clause(s) of the United States Constitution, as well as complied
        with the Federal Judicial Center’s illustrative class action notices,


Varacallo, et al. v. Massachusetts Mutual Life Insurance Company, et al., No. 04‐2702 (JLL)
(D.N.J.). The Court stated that:

        [A]ll of the notices are written in simple terminology, are readily understandable by
        Class Members, and comply with the Federal Judicial Center's illustrative class action
        notices. … By working with a nationally syndicated media research firm, [Finegan’s


Jeanne C. Finegan, APR CV                                                                        9
     Case 1:15-mc-01825-ESH Document 224-1 Filed 01/24/20 Page 64 of 103




        firm] was able to define a target audience for the MassMutual Class Members, which
        provided a valid basis for determining the magazine and newspaper preferences of the
        Class Members. (Preliminary Approval Order at p. 9). . . . The Court agrees with Class
        Counsel that this was more than adequate. (Id. at § 5.2).

In re: Nortel Network Corp., Sec. Litig., No. 01‐CV‐1855 (RMB) Master File No. 05 MD 1659
(LAP) (S.D.N.Y.). Ms. Finegan designed and implemented the extensive United States and
Canadian notice programs in this case. The Canadian program was published in both French
and English, and targeted virtually all investors of stock in Canada. See
www.nortelsecuritieslitigation.com. Of the U.S. notice program, the Honorable Loretta A.
Preska stated:

        The form and method of notifying the U.S. Global Class of the pendency of the action
        as a class action and of the terms and conditions of the proposed Settlement …
        constituted the best notice practicable under the circumstances, and constituted due
        and sufficient notice to all persons and entities entitled thereto.

Regarding the B.C. Canadian Notice effort: Jeffrey v. Nortel Networks, [2007] BCSC 69 at para.
50, the Honourable Mr. Justice Groberman said:

        The efforts to give notice to potential class members in this case have been thorough.
        There has been a broad media campaign to publicize the proposed settlement and the
        court processes. There has also been a direct mail campaign directed at probable
        investors. I am advised that over 1.2 million claim packages were mailed to persons
        around the world. In addition, packages have been available through the worldwide
        web site nortelsecuritieslitigation.com on the Internet. Toll‐free telephone lines have
        been set up, and it appears that class counsel and the Claims Administrator have
        received innumerable calls from potential class members. In short, all reasonable
        efforts have been made to ensure that potential members of the class have had notice
        of the proposal and a reasonable opportunity was provided for class members to
        register their objections, or seek exclusion from the settlement.

Mayo v. Walmart Stores and Sam’s Club, No. 5:06 CV‐93‐R (W.D.Ky.). In the Order Granting
Final Approval of Settlement, Judge Thomas B. Russell stated:

        According to defendants’ database, the Notice was estimated to have reached over
        90% of the Settlement Class Members through direct mail. The Settlement
        Administrator … has classified the parties’ database as ‘one of the most reliable and
        comprehensive databases [she] has worked with for the purposes of legal notice.’…
        The Court thus reaffirms its findings and conclusions in the Preliminary Approval Order
        that the form of the Notice and manner of giving notice satisfy the requirements of
        Fed. R. Civ. P. 23 and affords due process to the Settlement Class Members.




Jeanne C. Finegan, APR CV                                                                        10
     Case 1:15-mc-01825-ESH Document 224-1 Filed 01/24/20 Page 65 of 103




Fishbein v. All Market Inc., (d/b/a Vita Coco) No. 11‐cv‐05580 (S.D.N.Y.). In granting final
approval of the settlement, the Honorable J. Paul Oetken stated:

        "The Court finds that the dissemination of Class Notice pursuant to the Notice
        Program…constituted the best practicable notice to Settlement Class Members under
        the circumstances of this Litigation … and was reasonable and constituted due,
        adequate and sufficient notice to all persons entitled to such notice, and fully satisfied
        the requirements of the Federal Rules of Civil Procedure, including Rules 23(c)(2) and
        (e), the United States Constitution (including the Due Process Clause), the Rules of this
        Court, and any other applicable laws."

Lucas, et al. v. Kmart Corp., No. 99‐cv‐01923 (D.Colo.), wherein the Court recognized Jeanne
Finegan as an expert in the design of notice programs, and stated:

        The Court finds that the efforts of the parties and the proposed Claims Administrator
        in this respect go above and beyond the "reasonable efforts" required for identifying
        individual class members under F.R.C.P. 23(c)(2)(B).

In re: Johns‐Manville Corp. (Statutory Direct Action Settlement, Common Law Direct Action
and Hawaii Settlement), No 82‐11656, 57, 660, 661, 665‐73, 75 and 76 (BRL) (Bankr. S.D.N.Y.).
The nearly half‐billion dollar settlement incorporated three separate notification programs,
which targeted all persons who had asbestos claims whether asserted or unasserted, against
the Travelers Indemnity Company. In the Findings of Fact and Conclusions of a Clarifying Order
Approving the Settlements, slip op. at 47‐48 (Aug. 17, 2004), the Honorable Burton R. Lifland,
Chief Justice, stated:

        As demonstrated by Findings of Fact (citation omitted), the Statutory Direct Action
        Settlement notice program was reasonably calculated under all circumstances to
        apprise the affected individuals of the proceedings and actions taken involving their
        interests, Mullane v. Cent. Hanover Bank & Trust Co., 339 U.S. 306, 314 (1950), such
        program did apprise the overwhelming majority of potentially affected claimants and
        far exceeded the minimum notice required. . . . The results simply speak for
        themselves.

Pigford v. Glickman and U.S. Department of Agriculture, No. 97‐1978. 98‐1693 (PLF) (D.D.C.).
This matter was the largest civil rights case to settle in the United States in over 40 years. The
highly publicized, nationwide paid media program was designed to alert all present and past
African‐American farmers of the opportunity to recover monetary damages against the U.S.
Department of Agriculture for alleged loan discrimination. In his Opinion, the Honorable Paul L.
Friedman commended the parties with respect to the notice program, stating;

        The parties also exerted extraordinary efforts to reach class members through a
        massive advertising campaign in general and African American targeted publications
        and television stations. . . . The Court concludes that class members have received

Jeanne C. Finegan, APR CV                                                                      11
     Case 1:15-mc-01825-ESH Document 224-1 Filed 01/24/20 Page 66 of 103




        more than adequate notice and have had sufficient opportunity to be heard on the
        fairness of the proposed Consent Decree.

In re: Louisiana‐Pacific Inner‐Seal Siding Litig., Nos. 879‐JE, and 1453‐JE (D.Or.). Under the
terms of the Settlement, three separate notice programs were to be implemented at three‐year
intervals over a period of six years. In the first notice campaign, Ms. Finegan implemented the
print advertising and Internet components of the Notice program. In approving the legal notice
communication plan, the Honorable Robert E. Jones stated:

        The notice given to the members of the Class fully and accurately informed the Class
        members of all material elements of the settlement…[through] a broad and extensive
        multi‐media notice campaign.

Additionally, with regard to the third‐year notice program for Louisiana‐Pacific, the Honorable
Richard Unis, Special Master, commented that the notice was:

        …well formulated to conform to the definition set by the court as adequate and
        reasonable notice. Indeed, I believe the record should also reflect the Court's
        appreciation to Ms. Finegan for all the work she's done, ensuring that noticing was
        done correctly and professionally, while paying careful attention to overall costs. Her
        understanding of various notice requirements under Fed. R. Civ. P. 23, helped to insure
        that the notice given in this case was consistent with the highest standards of
        compliance with Rule 23(d)(2).

In re: Expedia Hotel Taxes and Fees Litigation, No. 05‐2‐02060‐1 (SEA) (Sup. Ct. of Wash. in and
for King County). In the Order Granting Final Approval of Class Action Settlement, Judge
Monica Benton stated:

        The Notice of the Settlement given to the Class … was the best notice practicable
        under the circumstances. All of these forms of Notice directed Class Members to a
        Settlement Website providing key Settlement documents including instructions on how
        Class Members could exclude themselves from the Class, and how they could object to
        or comment upon the Settlement. The Notice provided due and adequate notice of
        these proceeding and of the matters set forth in the Agreement to all persons entitled
        to such notice, and said notice fully satisfied the requirements of CR 23 and due
        process.

Thomas A. Foster and Linda E. Foster v. ABTco Siding Litigation, No. 95‐151‐M (Cir. Ct.,
Choctaw County, Ala.). This litigation focused on past and present owners of structures sided
with Abitibi‐Price siding. The notice program that Ms. Finegan designed and implemented was
national in scope and received the following praise from the Honorable J. Lee McPhearson:

        The Court finds that the Notice Program conducted by the Parties provided individual
        notice to all known Class Members and all Class Members who could be identified

Jeanne C. Finegan, APR CV                                                                    12
     Case 1:15-mc-01825-ESH Document 224-1 Filed 01/24/20 Page 67 of 103




        through reasonable efforts and constitutes the best notice practicable under the
        circumstances of this Action. This finding is based on the overwhelming evidence of
        the adequacy of the notice program. … The media campaign involved broad national
        notice through television and print media, regional and local newspapers, and the
        Internet (see id. ¶¶9‐11) The result: over 90 percent of Abitibi and ABTco owners are
        estimated to have been reached by the direct media and direct mail campaign.

Wilson v. Massachusetts Mut. Life Ins. Co., No. D‐101‐CV 98‐02814 (First Judicial Dist. Ct.,
County of Santa Fe, N.M.). This was a nationwide notification program that included all persons
in the United States who owned, or had owned, a life or disability insurance policy with
Massachusetts Mutual Life Insurance Company and had paid additional charges when paying
their premium on an installment basis. The class was estimated to exceed 1.6 million
individuals. www.insuranceclassclaims.com. In granting preliminary approval to the settlement,
the Honorable Art Encinias found:

        [T]he Notice Plan [is] the best practicable notice that is reasonably calculated, under
        the circumstances of the action. …[and] meets or exceeds all applicable requirements
        of the law, including Rule 1‐023(C)(2) and (3) and 1‐023(E), NMRA 2001, and the
        requirements of federal and/or state constitutional due process and any other
        applicable law.

Sparks v. AT&T Corp., No. 96‐LM‐983 (Third Judicial Cir., Madison County, Ill.). The litigation
concerned all persons in the United States who leased certain AT&T telephones during the
1980’s. Ms. Finegan designed and implemented a nationwide media program designed to
target all persons who may have leased telephones during this time period, a class that
included a large percentage of the entire population of the United States.
In granting final approval to the settlement, the Court found:

         The Court further finds that the notice of the proposed settlement was sufficient and
        furnished Class Members with the information they needed to evaluate whether to
        participate in or opt out of the proposed settlement. The Court therefore concludes
        that the notice of the proposed settlement met all requirements required by law,
        including all Constitutional requirements.

In re: Georgia‐Pacific Toxic Explosion Litig., No. 98 CVC05‐3535 (Ct. of Common Pleas, Franklin
County, Ohio). Ms. Finegan designed and implemented a regional notice program that included
network affiliate television, radio and newspaper. The notice was designed to alert adults living
near a Georgia‐Pacific plant that they had been exposed to an air‐born toxic plume and their
rights under the terms of the class action settlement. In the Order and Judgment finally
approving the settlement, the Honorable Jennifer L. Bunner stated:

        [N]otice of the settlement to the Class was the best notice practicable under the
        circumstances, including individual notice to all members who can be identified


Jeanne C. Finegan, APR CV                                                                     13
     Case 1:15-mc-01825-ESH Document 224-1 Filed 01/24/20 Page 68 of 103




        through reasonable effort. The Court finds that such effort exceeded even reasonable
        effort and that the Notice complies with the requirements of Civ. R. 23(C).

In re: American Cyanamid, No. CV‐97‐0581‐BH‐M (S.D.Al.). The media program targeted
Farmers who had purchased crop protection chemicals manufactured by American Cyanamid.
In the Final Order and Judgment, the Honorable Charles R. Butler Jr. wrote:

        The Court finds that the form and method of notice used to notify the Temporary
        Settlement Class of the Settlement satisfied the requirements of Fed. R. Civ. P. 23 and
        due process, constituted the best notice practicable under the circumstances, and
        constituted due and sufficient notice to all potential members of the Temporary Class
        Settlement.

In re: First Alert Smoke Alarm Litig., No. CV‐98‐C‐1546‐W (UWC) (N.D.Al.). Ms. Finegan
designed and implemented a nationwide legal notice and public information program. The
public information program ran over a two‐year period to inform those with smoke alarms of
the performance characteristics between photoelectric and ionization detection. The media
program included network and cable television, magazine and specialty trade publications. In
the Findings and Order Preliminarily Certifying the Class for Settlement Purposes, Preliminarily
Approving Class Settlement, Appointing Class Counsel, Directing Issuance of Notice to the Class,
and Scheduling a Fairness Hearing, the Honorable C.W. Clemon wrote that the notice plan:

        …constitutes due, adequate and sufficient notice to all Class Members; and (v) meets
        or exceeds all applicable requirements of the Federal Rules of Civil Procedure, the
        United States Constitution (including the Due Process Clause), the Alabama State
        Constitution, the Rules of the Court, and any other applicable law.

In re: James Hardie Roofing Litig., No. 00‐2‐17945‐65SEA (Sup. Ct. of Wash., King County). The
nationwide legal notice program included advertising on television, in print and on the Internet.
The program was designed to reach all persons who own any structure with JHBP roofing
products. In the Final Order and Judgment, the Honorable Steven Scott stated:

        The notice program required by the Preliminary Order has been fully carried out… [and
        was] extensive. The notice provided fully and accurately informed the Class Members
        of all material elements of the proposed Settlement and their opportunity to
        participate in or be excluded from it; was the best notice practicable under the
        circumstances; was valid, due and sufficient notice to all Class Members; and complied
        fully with Civ. R. 23, the United States Constitution, due process, and other applicable
        law.

Barden v. Hurd Millwork Co. Inc., et al, No. 2:6‐cv‐00046 (LA) (E.D.Wis.) ("The Court approves,
as to form and content, the notice plan and finds that such notice is the best practicable under
the circumstances under Federal Rule of Civil Procedure 23(c)(2)(B) and constitutes notice in a
reasonable manner under Rule 23(e)(1).")

Jeanne C. Finegan, APR CV                                                                     14
     Case 1:15-mc-01825-ESH Document 224-1 Filed 01/24/20 Page 69 of 103




Altieri v. Reebok, No. 4:10‐cv‐11977 (FDS) (D.C.Mass.) ("The Court finds that the notices …
constitute the best practicable notice... The Court further finds that all of the notices are
written in simple terminology, are readily understandable by Class Members, and comply
with the Federal Judicial Center’s illustrative class action notices.")

Marenco v. Visa Inc., No. CV 10‐08022 (DMG) (C.D.Cal.) ("[T]he Court finds that the notice
plan…meets the requirements of due process, California law, and other applicable precedent.
The Court finds that the proposed notice program is designed to provide the Class with the
best notice practicable, under the circumstances of this action, of the pendency of this
litigation and of the proposed Settlement’s terms, conditions, and procedures, and shall
constitute due and sufficient notice to all persons entitled thereto under California law, the
United States Constitution, and any other applicable law.")

Palmer v. Sprint Solutions, Inc., No. 09‐cv‐01211 (JLR) (W.D.Wa.) ("The means of notice were
reasonable and constitute due, adequate, and sufficient notice to all persons entitled to be
provide3d with notice.")

In re: Tyson Foods, Inc., Chicken Raised Without Antibiotics Consumer Litigation, No. 1:08‐md‐
01982 RDB (D. Md. N. Div.) (“The notice, in form, method, and content, fully complied with the
requirements of Rule 23 and due process, constituted the best notice practicable under the
circumstances, and constituted due and sufficient notice to all persons entitled to notice of
the settlement.”)

Sager v. Inamed Corp. and McGhan Medical Breast Implant Litigation, No. 01043771 (Sup. Ct.
Cal., County of Santa Barbara) (“Notice provided was the best practicable under the
circumstances.”).

Deke, et al. v. Cardservice Internat’l, Case No. BC 271679, slip op. at 3 (Sup. Ct. Cal., County of
Los Angeles) (“The Class Notice satisfied the requirements of California Rules of Court 1856
and 1859 and due process and constituted the best notice practicable under the
circumstances.”).

Levine, et al. v. Dr. Philip C. McGraw, et al., Case No. BC 312830 (Los Angeles County Super.
Ct., Cal.) (“[T]he plan for notice to the Settlement Class … constitutes the best notice
practicable under the circumstances and constituted due and sufficient notice to the members
of the Settlement Class … and satisfies the requirements of California law and federal due
process of law.”).

In re: Canadian Air Cargo Shipping Class Actions, Court File No. 50389CP, Ontario Superior
Court of Justice, Supreme Court of British Columbia, Quebec Superior Court (“I am satisfied the
proposed form of notice meets the requirements of s. 17(6) of the CPA and the proposed
method of notice is appropriate.”).


Jeanne C. Finegan, APR CV                                                                       15
     Case 1:15-mc-01825-ESH Document 224-1 Filed 01/24/20 Page 70 of 103




Fischer et al v. IG Investment Management, Ltd. et al, Court File No. 06‐CV‐307599CP, Ontario
Superior Court of Justice.

In re: Vivendi Universal, S.A. Securities Litigation, No. 02‐cv‐5571 (RJH)(HBP) (S.D.N.Y.).

In re: Air Cargo Shipping Services Antitrust Litigation, No. 06‐MD‐1775 (JG) (VV) (E.D.N.Y.).

Berger, et al., v. Property ID Corporation, et al., No. CV 05‐5373‐GHK (CWx) (C.D.Cal.).

Lozano v. AT&T Mobility Wireless, No. 02‐cv‐0090 CAS (AJWx) (C.D.Cal.).

Howard A. Engle, M.D., et al., v. R.J. Reynolds Tobacco Co., Philip Morris, Inc., Brown &
Williamson Tobacco Corp., No. 94‐08273 CA (22) (11th Judicial Dist. Ct. of Miami‐Dade County,
Fla.).

In re: Royal Dutch/Shell Transport Securities Litigation, No. 04 Civ. 374 (JAP) (Consolidated
Cases) (D. N.J.).

In re: Epson Cartridge Cases, Judicial Council Coordination Proceeding, No. 4347 (Sup. Ct. of
Cal., County of Los Angeles).

UAW v. General Motors Corporation, No: 05‐73991 (E.D.MI).

Wicon, Inc. v. Cardservice Intern’l, Inc., BC 320215 (Sup. Ct. of Cal., County of Los Angeles).

In re: SmithKline Beecham Clinical Billing Litig., No. CV. No. 97‐L‐1230 (Third Judicial Cir.,
Madison County, Ill.). Ms. Finegan designed and developed a national media and Internet site
notification program in connection with the settlement of a nationwide class action concerning
billings for clinical laboratory testing services.

MacGregor v. Schering‐Plough Corp., No. EC248041 (Sup. Ct. Cal., County of Los Angeles). This
nationwide notification program was designed to reach all persons who had purchased or used
an aerosol inhaler manufactured by Schering‐Plough. Because no mailing list was available,
notice was accomplished entirely through the media program.

In re: Swiss Banks Holocaust Victim Asset Litig., No. CV‐96‐4849 (E.D.N.Y.). Ms. Finegan
managed the design and implementation of the Internet site on this historic case. The site was
developed in 21 native languages. It is a highly secure data gathering tool and information hub,
central to the global outreach program of Holocaust survivors. www.swissbankclaims.com.

In re: Exxon Valdez Oil Spill Litig., No. A89‐095‐CV (HRH) (Consolidated) (D. Alaska). Ms.
Finegan designed and implemented two media campaigns to notify native Alaskan residents,
trade workers, fisherman, and others impacted by the oil spill of the litigation and their rights
under the settlement terms.

Jeanne C. Finegan, APR CV                                                                         16
     Case 1:15-mc-01825-ESH Document 224-1 Filed 01/24/20 Page 71 of 103




In re: Johns‐Manville Phenolic Foam Litig., No. CV 96‐10069 (D. Mass). The nationwide multi‐
media legal notice program was designed to reach all Persons who owned any structure,
including an industrial building, commercial building, school, condominium, apartment house,
home, garage or other type of structure located in the United States or its territories, in which
Johns‐Manville PFRI was installed, in whole or in part, on top of a metal roof deck.

Bristow v Fleetwood Enters Litig., No Civ 00‐0082‐S‐EJL (D. Id). Ms. Finegan designed and
implemented a legal notice campaign targeting present and former employees of Fleetwood
Enterprises, Inc., or its subsidiaries who worked as hourly production workers at Fleetwood’s
housing, travel trailer, or motor home manufacturing plants. The comprehensive notice
campaign included print, radio and television advertising.

In re: New Orleans Tank Car Leakage Fire Litig., No 87‐16374 (Civil Dist. Ct., Parish of Orleans,
LA) (2000). This case resulted in one of the largest settlements in U.S. history. This campaign
consisted of a media relations and paid advertising program to notify individuals of their rights
under the terms of the settlement.

Garria Spencer v. Shell Oil Co., No. CV 94‐074(Dist. Ct., Harris County, Tex.). The nationwide
notification program was designed to reach individuals who owned real property or structures
in the United States, which contained polybutylene plumbing with acetyl insert or metal insert
fittings.

In re: Hurd Millwork Heat Mirror™ Litig., No. CV‐772488 (Sup. Ct. of Cal., County of Santa
Clara). This nationwide multi‐media notice program was designed to reach class members with
failed heat mirror seals on windows and doors, and alert them as to the actions that they
needed to take to receive enhanced warranties or window and door replacement.

Laborers Dist. Counsel of Alabama Health and Welfare Fund v. Clinical Lab. Servs., Inc, No.
CV–97‐C‐629‐W (N.D. Ala.). Ms. Finegan designed and developed a national media and Internet
site notification program in connection with the settlement of a nationwide class action
concerning alleged billing discrepancies for clinical laboratory testing services.

In re: StarLink Corn Prods. Liab. Litig., No. 01‐C‐1181 (N.D. Ill).. Ms. Finegan designed and
implemented a nationwide notification program designed to alert potential class members of
the terms of the settlement.

In re: MCI Non‐Subscriber Rate Payers Litig., MDL Docket No. 1275, 3:99‐cv‐01275 (S.D.Ill.).
The advertising and media notice program, found to be “more than adequate” by the Court,
was designed with the understanding that the litigation affected all persons or entities who
were customers of record for telephone lines presubscribed to MCI/World Com, and were
charged the higher non‐subscriber rates and surcharges for direct‐dialed long distance calls
placed on those lines. www.rateclaims.com.


Jeanne C. Finegan, APR CV                                                                     17
     Case 1:15-mc-01825-ESH Document 224-1 Filed 01/24/20 Page 72 of 103




In re: Albertson’s Back Pay Litig., No. 97‐0159‐S‐BLW (D.Id.). Ms. Finegan designed and
developed a secure Internet site, where claimants could seek case information confidentially.

In re: Georgia Pacific Hardboard Siding Recovering Program, No. CV‐95‐3330‐RG (Cir. Ct.,
Mobile County, Ala.). Ms. Finegan designed and implemented a multi‐media legal notice
program, which was designed to reach class members with failed G‐P siding and alert them of
the pending matter. Notice was provided through advertisements, which aired on national
cable networks, magazines of nationwide distribution, local newspaper, press releases and
trade magazines.

In re: Diet Drugs (Phentermine, Fenfluramine, Dexfenfluramine) Prods. Liab. Litig., Nos. 1203,
99‐20593. Ms. Finegan worked as a consultant to the National Diet Drug Settlement
Committee on notification issues. The resulting notice program was described and
complimented at length in the Court’s Memorandum and Pretrial Order 1415, approving the
settlement,

In re: Diet Drugs (Phentermine, Fenfluramine, Dexfenfluramine) Prods. Liab. Litig., 2000 WL
1222042, Nos. 1203, 99‐20593 (E.D.Pa. Aug. 28, 2002).

Ms. Finegan designed the Notice programs for multiple state antitrust cases filed against the
Microsoft Corporation. In those cases, it was generally alleged that Microsoft unlawfully used
anticompetitive means to maintain a monopoly in markets for certain software, and that as a
result, it overcharged consumers who licensed its MS‐DOS, Windows, Word, Excel and Office
software. The multiple legal notice programs designed by Jeanne Finegan and listed below
targeted both individual users and business users of this software. The scientifically designed
notice programs took into consideration both media usage habits and demographic
characteristics of the targeted class members.

In re: Florida Microsoft Antitrust Litig. Settlement, No. 99‐27340 CA 11 (11th Judicial Dist.
Ct. of Miami‐Dade County, Fla.).

In re: Montana Microsoft Antitrust Litig. Settlement, No. DCV 2000 219 (First Judicial Dist. Ct.,
Lewis & Clark Co., Mt.).

In re: South Dakota Microsoft Antitrust Litig. Settlement, No. 00‐235(Sixth Judicial Cir., County
of Hughes, S.D.).

In re: Kansas Microsoft Antitrust Litig. Settlement, No. 99C17089 Division No. 15 Consolidated
Cases (Dist. Ct., Johnson County, Kan.) (“The Class Notice provided was the best notice
practicable under the circumstances and fully complied in all respects with the requirements of
due process and of the Kansas State. Annot. §60‐22.3.”).

In re: North Carolina Microsoft Antitrust Litig. Settlement, No. 00‐CvS‐4073 (Wake) 00‐CvS‐
1246 (Lincoln) (General Court of Justice Sup. Ct., Wake and Lincoln Counties, N.C.).

Jeanne C. Finegan, APR CV                                                                       18
     Case 1:15-mc-01825-ESH Document 224-1 Filed 01/24/20 Page 73 of 103




In re: ABS II Pipes Litig., No. 3126 (Sup. Ct. of Cal., Contra Costa County). The Court approved
regional notification program designed to alert those individuals who owned structures with
the pipe that they were eligible to recover the cost of replacing the pipe.

In re: Avenue A Inc. Internet Privacy Litig., No: C00‐1964C (W.D. Wash.).

In re: Lorazepam and Clorazepate Antitrust Litig., No. 1290 (TFH) (D.C.C.).

In re: Providian Fin. Corp. ERISA Litig., No C‐01‐5027 (N.D. Cal.).

In re: H & R Block., et al Tax Refund Litig., No. 97195023/CC4111 (MD Cir. Ct., Baltimore City).

In re: American Premier Underwriters, Inc, U.S. Railroad Vest Corp., No. 06C01‐9912 (Cir. Ct.,
Boone County, Ind.).

In re: Sprint Corp. Optical Fiber Litig., No: 9907 CV 284 (Dist. Ct., Leavenworth County, Kan).

In re: Shelter Mutual Ins. Co. Litig., No. CJ‐2002‐263 (Dist.Ct., Canadian County. Ok).

In re: Conseco, Inc. Sec. Litig., No: IP‐00‐0585‐C Y/S CA (S.D. Ind.).

In re: Nat’l Treasury Employees Union, et al., 54 Fed. Cl. 791 (2002).

In re: City of Miami Parking Litig., Nos. 99‐21456 CA‐10, 99‐23765 – CA‐10 (11th Judicial Dist.
Ct. of Miami‐Dade County, Fla.).

In re: Prime Co. Incorporated D/B/A/ Prime Co. Personal Comm., No. L 1:01CV658 (E.D. Tx.).

Alsea Veneer v. State of Oregon A.A., No. 88C‐11289‐88C‐11300.




Jeanne C. Finegan, APR CV                                                                         19
     Case 1:15-mc-01825-ESH Document 224-1 Filed 01/24/20 Page 74 of 103




                                  INTERNATIONAL EXPERIENCE

Bell v. Canadian Imperial Bank of Commerce, et al, Court File No.: CV‐08‐359335 (Ontario
Superior Court of Justice); (2016).

In re: Canadian Air Cargo Shipping Class Actions (Ontario Superior Court of Justice, Court File
No. 50389CP, Supreme Court of British Columbia.

In re: Canadian Air Cargo Shipping Class Actions (Québec Superior Court).

Fischer v. IG Investment Management LTD., No. 06‐CV‐307599CP (Ontario Superior Court of
Justice).

In Re Nortel I & II Securities Litigation, Civil Action No. 01‐CV‐1855 (RMB), Master File No. 05
MD 1659 (LAP) (S.D.N.Y. 2006).

Frohlinger v. Nortel Networks Corporation et al., Court File No.: 02‐CL‐4605 (Ontario Superior
Court of Justice).

Association de Protection des Épargnants et Investissuers du Québec v. Corporation Nortel
Networks, No.: 500‐06‐0002316‐017 (Superior Court of Québec).

Jeffery v. Nortel Networks Corporation et al., Court File No.: S015159 (Supreme Court of British
Columbia).

Gallardi v. Nortel Networks Corporation, No. 05‐CV‐285606CP (Ontario Superior Court).

Skarstedt v. Corporation Nortel Networks, No. 500‐06‐000277‐059 (Superior Court of Québec).



                        SEC ENFORCEMENT NOTICE PROGRAM EXPERIENCE

SEC v. Vivendi Universal, S.A., et al., Case No. 02 Civ. 5571 (RJH) (HBP) (S.D.N.Y.).
The Notice program included publication in 11 different countries and eight different
languages.

SEC v. Royal Dutch Petroleum Company, No.04‐3359 (S.D. Tex.)




Jeanne C. Finegan, APR CV                                                                          20
     Case 1:15-mc-01825-ESH Document 224-1 Filed 01/24/20 Page 75 of 103




                    FEDERAL TRADE COMMISSION NOTICE PROGRAM EXPERIENCE

FTC v. TracFone Wireless, Inc., Case No. 15‐cv‐00392‐EMC.

FTC v. Skechers U.S.A., Inc., No. 1:12‐cv‐01214‐JG (N.D. Ohio).

FTC v. Reebok International Ltd., No. 11‐cv‐02046 (N.D. Ohio)

FTC v. Chanery and RTC Research and Development LLC [Nutraquest], No :05‐cv‐03460 (D.N.J.)

                                   BANKRUPTCY EXPERIENCE

      Ms. Finegan has designed and implemented hundreds of domestic and international
bankruptcy notice programs. A sample case list includes the following:

In Re: PG&E Corporation Case No . 19‐30088 Bankr. N.D. Cal. 2019). Hearing Establishing,
Deadline for Filing Proofs of Claim, (II) establishing the Form and Manner of Notice Thereof,
and (III) Approving Procedures for Providing Notice of Bar Date and Other Information to all
Creditors and Potential Creditors PG&E. June 26, 2019, Transcript of Hearing p. 21:1, the
Honorable Dennis Montali stated: …the technology and the thought that goes into all these
plans is almost incomprehensible. He further stated, p. 201:20 … Ms. Finegan has really
impressed me today…

In re AMR Corporation [American Airlines], et al., No. 11‐15463 (SHL) (Bankr. S.D.N.Y.) ("due
and proper notice [was] provided, and … no other or further notice need be provided.")

In re Jackson Hewitt Tax Service Inc., et al., No 11‐11587 (Bankr. D.Del.) (2011). The debtors
sought to provide notice of their filing as well as the hearing to approve their disclosure
statement and confirm their plan to a large group of current and former customers, many of
whom current and viable addresses promised to be a difficult (if not impossible) and costly
undertaking. The court approved a publication notice program designed and implemented by
Finegan and the administrator, that included more than 350 local newspaper and television
websites, two national online networks (24/7 Real Media, Inc. and Microsoft Media Network), a
website notice linked to a press release and notice on eight major websites, including CNN and
Yahoo. These online efforts supplemented the print publication and direct‐mail notice provided
to known claimants and their attorneys, as well as to the state attorneys general of all 50
states. The Jackson Hewitt notice program constituted one of the first large chapter 11 cases to
incorporate online advertising.

In re: Nutraquest Inc., No. 03‐44147 (Bankr. D.N.J.)

In re: General Motors Corp. et al, No. 09‐50026 (Bankr. S.D.N.Y.). This case is the 4th largest
bankruptcy in U.S. history. Ms. Finegan and her team worked with General Motors
restructuring attorneys to design and implement the legal notice program.

Jeanne C. Finegan, APR CV                                                                       21
     Case 1:15-mc-01825-ESH Document 224-1 Filed 01/24/20 Page 76 of 103




In re: ACandS, Inc., No. 0212687 (Bankr. D.Del.) (2007) (“Adequate notice of the Motion and of
the hearing on the Motion was given.”).

In re: United Airlines, No. 02‐B‐48191 (Bankr. N.D Ill.). Ms. Finegan worked with United and its
restructuring attorneys to design and implement global legal notice programs. The notice was
published in 11 countries and translated into 6 languages. Ms. Finegan worked closely with
legal counsel and UAL’s advertising team to select the appropriate media and to negotiate the
most favorable advertising rates. www.pd‐ual.com.

In re: Enron, No. 01‐16034 (Bankr. S.D.N.Y.). Ms. Finegan worked with Enron and its
restructuring attorneys to publish various legal notices.

In re: Dow Corning, No. 95‐20512 (Bankr. E.D. Mich.). Ms. Finegan originally designed the
information website. This Internet site is a major information hub that has various forms in 15
languages.

In re: Harnischfeger Inds., No. 99‐2171 (RJW) Jointly Administered (Bankr. D. Del.). Ms. Finegan
designed and implemented 6 domestic and international notice programs for this case. The
notice was translated into 14 different languages and published in 16 countries.

In re: Keene Corp., No. 93B 46090 (SMB), (Bankr. E.D. MO.). Ms. Finegan designed and
implemented multiple domestic bankruptcy notice programs including notice on the plan of
reorganization directed to all creditors and all Class 4 asbestos‐related claimants and counsel.

In re: Lamonts, No. 00‐00045 (Bankr. W.D. Wash.). Ms. Finegan designed an implemented
multiple bankruptcy notice programs.

In re: Monet Group Holdings, Nos. 00‐1936 (MFW) (Bankr. D. Del.). Ms. Finegan designed and
implemented a bar date notice.

In re: Laclede Steel Co., No. 98‐53121‐399 (Bankr. E.D. MO.). Ms. Finegan designed and
implemented multiple bankruptcy notice programs.

In re: Columbia Gas Transmission Corp., No. 91‐804 (Bankr. S.D.N.Y.). Ms. Finegan developed
multiple nationwide legal notice notification programs for this case.

In re: U.S.H. Corp. of New York, et al. (Bankr. S.D.N.Y). Ms. Finegan designed and implemented
a bar date advertising notification campaign.

In re: Best Prods. Co., Inc., No. 96‐35267‐T, (Bankr. E.D. Va.). Ms. Finegan implemented a
national legal notice program that included multiple advertising campaigns for notice of sale,
bar date, disclosure and plan confirmation.


Jeanne C. Finegan, APR CV                                                                    22
     Case 1:15-mc-01825-ESH Document 224-1 Filed 01/24/20 Page 77 of 103




In re: Lodgian, Inc., et al., No. 16345 (BRL) Factory Card Outlet – 99‐685 (JCA), 99‐686 (JCA)
(Bankr. S.D.N.Y).

In re: Internat’l Total Servs, Inc., et al., Nos. 01‐21812, 01‐21818, 01‐21820, 01‐21882, 01‐
21824, 01‐21826, 01‐21827 (CD) Under Case No: 01‐21812 (Bankr. E.D.N.Y).

In re: Decora Inds., Inc. and Decora, Incorp., Nos. 00‐4459 and 00‐4460 (JJF) (Bankr. D. Del.).

In re: Genesis Health Ventures, Inc., et al, No. 002692 (PJW) (Bankr. D. Del.).

In re: Tel. Warehouse, Inc., et al, No. 00‐2105 through 00‐2110 (MFW) (Bankr. D. Del.).

In re: United Cos. Fin. Corp., et al, No. 99‐450 (MFW) through 99‐461 (MFW) (Bankr. D. Del.).

In re: Caldor, Inc. New York, The Caldor Corp., Caldor, Inc. CT, et al., No. 95‐B44080 (JLG)
(Bankr. S.D.N.Y).

In re: Physicians Health Corp., et al., No. 00‐4482 (MFW) (Bankr. D. Del.).

In re: GC Cos., et al., Nos. 00‐3897 through 00‐3927 (MFW) (Bankr. D. Del.).

In re: Heilig‐Meyers Co., et al., Nos. 00‐34533 through 00‐34538 (Bankr. E.D. Va.).


                            PRODUCT RECALL AND CRISIS COMMUNICATION EXPERIENCE

Reser’s Fine Foods. Reser’s is a nationally distributed brand and manufacturer of food products
through giants such as Albertsons, Costco, Food Lion, WinnDixie, Ingles, Safeway and Walmart.
Ms. Finegan designed an enterprise‐wide crisis communication plan that included
communications objectives, crisis team roles and responsibilities, crisis response procedures,
regulatory protocols, definitions of incidents that require various levels of notice, target
audiences, and threat assessment protocols. Ms. Finegan worked with the company through
two nationwide, high profile recalls, conducting extensive media relations efforts.

Gulf Coast Claims Facility Notice Campaign. Finegan coordinated a massive outreach effort
throughout the Gulf Coast region to notify those who have claims as a result of damages caused
by the Deep Water Horizon Oil spill. The notice campaign included extensive advertising in
newspapers throughout the region, Internet notice through local newspaper, television and
radio websites and media relations. The Gulf Coast Claims Facility (GCCF) was an independent
claims facility, funded by BP, for the resolution of claims by individuals and businesses for
damages incurred as a result of the oil discharges due to the Deepwater Horizon incident on
April 20, 2010.




Jeanne C. Finegan, APR CV                                                                         23
     Case 1:15-mc-01825-ESH Document 224-1 Filed 01/24/20 Page 78 of 103




City of New Orleans Tax Revisions, Post‐Hurricane Katrina. In 2007, the City of New Orleans
revised property tax assessments for property owners. As part of this process, it received
numerous appeals to the assessments. An administration firm served as liaison between the
city and property owners, coordinating the hearing schedule and providing important
information to property owners on the status of their appeal. Central to this effort was the
comprehensive outreach program designed by Ms. Finegan, which included a website and a
heavy schedule of television, radio and newspaper advertising, along with the coordination of
key news interviews about the project picked up by local media.

                                   ARTICLES/ SOCIAL MEDIA

Tweet Chat: Contributing Panelist #Law360SocialChat, A live Tweet workshop concerning the
benefits and pit‐falls of social media, Lexttalk.com, November 7, 2019.

Author, “Top Class Settlement Admin Factors to Consider in 2020” Law360, New York, (October
31, 2019, 5:44 PM ET).

Author, “Creating a Class Notice Program that Satisfies Due Process” Law360, New York,
(February 13, 2018 12:58 PM ET).

Author, “3 Considerations for Class Action Notice Brand Safety” Law360, New York, (October 2,
2017 12:24 PM ET).

Author, “What Would Class Action Reform Mean for Notice?” Law360, New York, (April 13,
2017 11:50 AM ET).

Author, “Bots Can Silently Steal your Due Process Notice.” Wisconsin Law Journal, April 2017.

Author, “Don’t Turn a Blind Eye to Bots. Ad Fraud and Bots are a Reality of the Digital
Environment.” LinkedIn article March 6, 2107.

Co‐Author, “Modern Notice Requirements Through the Lens of Eisen and Mullane” –
Bloomberg ‐ BNA Class Action Litigation Report, 17 CLASS 1077, (October 14, 2016).

Author, “Think All Internet Impressions Are The Same? Think Again” – Law360.com, New York
(March 16, 2016, 3:39 ET).

Author, “Why Class Members Should See an Online Ad More Than Once” – Law360.com, New
York, (December 3, 2015, 2:52 PM ET).

Author, ‘Being 'Media‐Relevant' — What It Means and Why It Matters ‐ Law360.com, New York
(September 11, 2013, 2:50 PM ET).




Jeanne C. Finegan, APR CV                                                                   24
     Case 1:15-mc-01825-ESH Document 224-1 Filed 01/24/20 Page 79 of 103




Co‐Author, “New Media Creates New Expectations for Bankruptcy Notice Programs,” ABI
Journal, Vol. XXX, No 9, (November 2011).

Quoted Expert, “Effective Class Action Notice Promotes Access to Justice: Insight from a New
U.S. Federal Judicial Center Checklist,” Canadian Supreme Court Law Review, (2011), 53 S.C.L.R.
(2d).

Co‐Author, with Hon. Dickran Tevrizian – “Expert Opinion: It’s More Than Just a Report…Why
Qualified Legal Experts Are Needed to Navigate the Changing Media Landscape,” BNA Class
Action Litigation Report, 12 CLASS 464, May 27, 2011.

Co‐Author, with Hon. Dickran Tevrizian, Your Insight, "Expert Opinion: It's More Than Just a
Report ‐Why Qualified Legal Experts Are Needed to Navigate the Changing Media Landscape,"
TXLR, Vol. 26, No. 21, May 26, 2011.

Quoted Expert, “Analysis of the FJC’s 2010 Judges’ Class Action Notice and Claims Process
Checklist and Guide: A New Roadmap to Adequate Notice and Beyond,” BNA Class Action
Litigation Report, 12 CLASS 165, February 25, 2011.

Author, Five Key Considerations for a Successful International Notice Program, BNA Class Action
Litigation Report, April, 9, 2010 Vol. 11, No. 7 p. 343.

Quoted Expert, “Communication Technology Trends Pose Novel Notification Issues for Class
Litigators,” BNA Electronic Commerce and Law, 15 ECLR 109 January 27, 2010.

Author, “Legal Notice: R U ready 2 adapt?” BNA Class Action Report, Vol. 10 Class 702, July 24,
2009.

Author, “On Demand Media Could Change the Future of Best Practicable Notice,” BNA Class
Action Litigation Report, Vol. 9, No. 7, April 11, 2008, pp. 307‐310.

Quoted Expert, “Warranty Conference: Globalization of Warranty and Legal Aspects of
Extended Warranty,” Warranty Week, warrantyweek.com/archive/ww20070228.html/
February 28, 2007.

Co‐Author, “Approaches to Notice in State Court Class Actions,” For The Defense, Vol. 45, No.
11, November, 2003.

Citation, “Recall Effectiveness Research: A Review and Summary of the Literature on Consumer
Motivation and Behavior,” U.S. Consumer Product Safety Commission, CPSC‐F‐02‐1391, p.10,
Heiden Associates, July 2003.

Author, “The Web Offers Near, Real‐Time Cost Efficient Notice,” American Bankruptcy Institute,
ABI Journal, Vol. XXII, No. 5., 2003.

Jeanne C. Finegan, APR CV                                                                   25
     Case 1:15-mc-01825-ESH Document 224-1 Filed 01/24/20 Page 80 of 103




Author, “Determining Adequate Notice in Rule 23 Actions,” For The Defense, Vol. 44, No. 9
September, 2002.

Author, “Legal Notice, What You Need to Know and Why,” Monograph, July 2002.

Co‐Author, “The Electronic Nature of Legal Noticing,” The American Bankruptcy Institute
Journal, Vol. XXI, No. 3, April 2002.

Author, “Three Important Mantras for CEO’s and Risk Managers,” ‐ International Risk
Management Institute, irmi.com, January 2002.

Co‐Author, “Used the Bat Signal Lately,” The National Law Journal, Special Litigation Section,
February 19, 2001.

Author, “How Much is Enough Notice,” Dispute Resolution Alert, Vol. 1, No. 6. March 2001.

Author, “Monitoring the Internet Buzz,” The Risk Report, Vol. XXIII, No. 5, Jan. 2001.

Author, “High‐Profile Product Recalls Need More Than the Bat Signal,” ‐ International Risk
Management Institute, irmi.com, July 2001.

Co‐Author, “Do You Know What 100 Million People are Buzzing About Today?” Risk and
Insurance Management, March 2001.

Quoted Article, “Keep Up with Class Action,” Kentucky Courier Journal, March 13, 2000.

Author, “The Great Debate ‐ How Much is Enough Legal Notice?” American Bar Association –
Class Actions and Derivatives Suits Newsletter, winter edition 1999.

                            SPEAKER/EXPERT PANELIST/PRESENTER

Chief Litigation Counsel      Speaker, “Four Factors Impacting the Cost of Your Class Action
Association (CLCA)            Settlement and Notice,” Houston TX, May 1, 2019

CLE Webinar                   “Rule 23 Changes to Notice, Are You Ready for the Digital Wild,
                              Wild West?” October 23, 2018, https://bit.ly/2RIRvZq

American Bar Assn.            Faculty Panelist, 4th Annual Western Regional CLE Class Actions,
                              “Big Brother, Information Privacy, and Class Actions: How Big Data
                              and Social Media are Changing the Class Action Landscape” San
                              Francisco, CA June, 2018.

Miami Law Class Action        Faculty Panelist, “ Settlement and Resolution of Class Actions,”

Jeanne C. Finegan, APR CV                                                                        26
     Case 1:15-mc-01825-ESH Document 224-1 Filed 01/24/20 Page 81 of 103




& Complex Litigation Forum Miami, FL December 2, 2016.

The Knowledge Group         Faculty Panelist, “Class Action Settlements: Hot Topics 2016 and
                            Beyond,” Live Webcast, www.theknowledgegroup.org, October
                            2016.

ABA National Symposium      Faculty Panelist, “Ethical Considerations in Settling Class Actions,”
                            New Orleans, LA, March 2016.

S.F. Banking Attorney Assn. Speaker, “How a Class Action Notice can Make or Break your
                            Client’s Settlement,” San Francisco, CA, May 2015.

Perrin Class Action Conf.   Faculty Panelist, “Being Media Relevant, What It Means and Why
                            It Matters – The Social Media Evolution: Trends, Challenges and
                            Opportunities,” Chicago, IL May 2015.

Bridgeport Continuing Ed.   Speaker, Webinar “Media Relevant in the Class Notice Context.”
                            July, 2014.

Bridgeport Continuing Ed.   Faculty Panelist, “Media Relevant in the Class Notice Context.”
                            Los Angeles, California, April 2014.

CASD 5th Annual             Speaker, “The Impact of Social Media on Class Action Notice.”
                            Consumer Attorneys of San Diego Class Action Symposium, San
                            Diego, California, September 2012.

Law Seminars International Speaker, “Class Action Notice: Rules and Statutes Governing FRCP
                           (b)(3) Best Practicable… What constitutes a best practicable
                           notice? What practitioners and courts should expect in the new
                           era of online and social media.” Chicago, IL, October 2011.
                           *Voted by attendees as one of the best presentations given.

CASD 4th Annual             Faculty Panelist, “Reasonable Notice ‐ Insight for practitioners on
                            the FJC’s Judges’ Class Action Notice and Claims Process Checklist
                            and Plain Language Guide. Consumer Attorneys of San Diego Class
                            Action Symposium, San Diego, California, October 2011.

CLE International           Faculty Panelist, Building a Workable Settlement Structure, CLE
                            International, San Francisco, California May, 2011.

CASD                        Faculty Panelist, “21st Century Class Notice and Outreach.” 3nd
                            Annual Class Action Symposium CASD Symposium, San Diego,
                            California, October 2010.


Jeanne C. Finegan, APR CV                                                                     27
     Case 1:15-mc-01825-ESH Document 224-1 Filed 01/24/20 Page 82 of 103




CASD                        Faculty Panelist, “The Future of Notice.” 2nd Annual Class Action
                            Symposium CASD Symposium, San Diego California, October 2009.

American Bar Association    Speaker, 2008 Annual Meeting, “Practical Advice for Class Action
                            Settlements: The Future of Notice In the United States and
                            Internationally – Meeting the Best Practicable Standard.”
                            Section of Business Law Business and Corporate Litigation
                            Committee – Class and Derivative Actions Subcommittee, New
                            York, NY, August 2008.

Women Lawyers Assn.         Faculty Panelist, Women Lawyers Association of Los Angeles
                            “The Anatomy of a Class Action.” Los Angeles, CA, February, 2008.

Warranty Chain Mgmt.        Faculty Panelist, Presentation Product Recall Simulation. Tampa,
                            Florida, March 2007.

Practicing Law Institute.   Faculty Panelist, CLE Presentation, 11th Annual Consumer
                            Financial Services Litigation. Presentation: Class Action Settlement
                            Structures – Evolving Notice Standards in the Internet Age. New
                            York/Boston (simulcast), NY March 2006; Chicago, IL April 2006
                            and San Francisco, CA, May 2006.

U.S. Consumer Product       Ms. Finegan participated as an invited expert panelist to the CPSC
Safety Commission           to discuss ways in which the CPSC could enhance and measure the
                            recall process. As a panelist, Ms Finegan discussed how the CPSC
                            could better motivate consumers to take action on recalls and
                            how companies could scientifically measure and defend their
                            outreach efforts. Bethesda, MD, September 2003.

Weil, Gotshal & Manges      Presenter, CLE presentation, “A Scientific Approach to Legal Notice
                            Communication.” New York, June 2003.

Sidley & Austin             Presenter, CLE presentation, “A Scientific Approach to Legal
                            Notice Communication.” Los Angeles, May 2003.

Kirkland & Ellis            Speaker to restructuring group addressing “The Best Practicable
                            Methods to Give Notice in a Tort Bankruptcy.” Chicago, April
                            2002.

Georgetown University Law Faculty, CLE White Paper: “What are the best practicable methods
                          to Center Mass Tort Litigation give notice? Dispelling the
                          communications myth – A notice Institute disseminated is a
                          notice communicated,” Mass Tort Litigation Institute. Washington
                          D.C., November, 2001.

Jeanne C. Finegan, APR CV                                                                    28
     Case 1:15-mc-01825-ESH Document 224-1 Filed 01/24/20 Page 83 of 103




American Bar Association     Presenter, “How to Bullet‐Proof Notice Programs and What
                             Communication Barriers Present Due Process Concerns in Legal
                             Notice,” ABA Litigation Section Committee on Class Actions &
                             Derivative Suits. Chicago, IL, August 6, 2001.

McCutchin, Doyle, Brown      Speaker to litigation group in San Francisco and simulcast to four
                             other McCutchin locations, addressing the definition of effective
                             notice and barriers to communication that affect due process in
                             legal notice. San Francisco, CA, June 2001.

Marylhurst University        Guest lecturer on public relations research methods. Portland,
                             OR, February 2001.

University of Oregon         Guest speaker to MBA candidates on quantitative and qualitative
                             research for marketing and communications programs. Portland,
                             OR, May 2001.

Judicial Arbitration &       Speaker on the definition of effective notice. San Francisco and Los
Mediation Services (JAMS)    Angeles, CA, June 2000.

International Risk           Past Expert Commentator on Crisis and Litigation Communications.
Management Institute         www.irmi.com.

The American Bankruptcy      Past Contributing Editor – Beyond the Quill. www.abi.org.
Institute Journal (ABI)

                                            BACKGROUND

        Ms Finegan’s past experience includes working in senior management for leading Class
Action Administration firms including The Garden City Group (“GCG”) and Poorman‐Douglas
Corp., (“EPIQ”). Ms. Finegan co‐founded Huntington Advertising, a nationally recognized leader
in legal notice communications. After Fleet Bank purchased her firm in 1997, she grew the
company into one of the nation’s leading legal notice communication agencies.

        Prior to that, Ms. Finegan spearheaded Huntington Communications, (an Internet
development company) and The Huntington Group, Inc., (a public relations firm). As a partner
and consultant, she has worked on a wide variety of client marketing, research, advertising,
public relations and Internet programs. During her tenure at the Huntington Group, client
projects included advertising (media planning and buying), shareholder meetings, direct mail,
public relations (planning, financial communications) and community outreach programs. Her
past client list includes large public and privately held companies: Code‐A‐Phone Corp., Thrifty‐
Payless Drug Stores, Hyster‐Yale, The Portland Winter Hawks Hockey Team, U.S. National Bank,
U.S. Trust Company, Morley Capital Management, and Durametal Corporation.

Jeanne C. Finegan, APR CV                                                                     29
      Case 1:15-mc-01825-ESH Document 224-1 Filed 01/24/20 Page 84 of 103




        Prior to Huntington Advertising, Ms. Finegan worked as a consultant and public relations
specialist for a West Coast‐based Management and Public Relations Consulting firm.

        Additionally, Ms. Finegan has experience in news and public affairs. Her professional
background includes being a reporter, anchor and public affairs director for KWJJ/KJIB radio in
Portland, Oregon, as well as reporter covering state government for KBZY radio in Salem,
Oregon. Ms. Finegan worked as an assistant television program/promotion manager for KPDX
directing $50 million in programming. She was also the program/promotion manager at KECH‐
22 television.

        Ms. Finegan's multi‐level communication background gives her a thorough, hands‐on
understanding of media, the communication process, and how it relates to creating effective
and efficient legal notice campaigns.
                          MEMBERSHIPS, PROFESSIONAL CREDENTIALS

APR     Accredited. Universal Board of Accreditation Public Relations Society of America
                   Member of the Public Relations Society of America
                   Member Canadian Public Relations Society

Board of Directors ‐ Alliance for Audited Media
Alliance for Audited Media (“AAM”) is the recognized leader in cross‐media verification. It was
founded in 1914 as the Audit Bureau of Circulations (ABC) to bring order and transparency to the
media industry. Today, more than 4,000 publishers, advertisers, agencies and technology vendors
depend on its data‐driven insights, technology certification audits and information services to
transact with trust.




                                          SOCIAL MEDIA

LinkedIn: www.linkedin.com/in/jeanne‐finegan‐apr‐7112341b




Jeanne C. Finegan, APR CV                                                                          30
Case 1:15-mc-01825-ESH Document 224-1 Filed 01/24/20 Page 85 of 103




                           EXHIBIT 3

                       Publication Notice
       Case 1:15-mc-01825-ESH Document 224-1 Filed 01/24/20 Page 86 of 103


                                                         LEGAL NOTICE

                Did you purchase McCormick® brand and/or private label brand Black Pepper Products between
                                         January 1, 2015 and January 27, 2020?
                                   You may get a payment from a class action settlement.

                                  Versiones en idioma espanol estan disponibles en el sitio web.

                                ______________________________________________________

A multi-district class action lawsuit is currently pending in the United States District Court for the District of Columbia against
McCormick & Company, Incorporated (“Defendant” or “McCormick”). This lawsuit claims that McCormick improperly
implemented a price increase by decreasing the quantity of black pepper in certain McCormick® brand pepper containers and
certain store-branded pepper containers which were supplied by McCormick (collectively “Black Pepper Products”), while keeping
the non-transparent containers the same size. McCormick denies all of the Plaintiffs’ claims and denies that it engaged in any
unlawful or improper conduct. The Court has not decided who is right and who is wrong. Instead, both sides agreed to a settlement.

Am I a Class Member? The Parties have asked the Court to approve a settlement involving the following class:

          All persons residing in California, Florida, or Missouri who purchased any McCormick® brand or private label
          brand Black Pepper Product(s) between January 1, 2015 and January 27, 2020.

A list of the specific Black Pepper Products included in the settlement may be found on the settlement website. If you are still not
sure whether you are a Class Member, you can visit the website, www.BlackPepperSettlement.com, call 844-702-2783, or write to
Heffler Claims Group, P.O. Box #58238, Philadelphia, PA 19102-8238 for more information.

What am I Eligible to Receive?

If you have proof that you purchased one or more listed Black Pepper Products between January 1, 2015 and January 27, 2020
(such as a receipt, or the container itself), you may receive the greater of Four Dollars ($4.00) per container or the actual cost per
container purchased during this time period.

If you do not have proof that you purchased one or more Black Pepper Products between January 1, 2015 and Janauary 27, 2020,
you may receive Four Dollars ($4.00) per container for up to two (2) containers of Black Pepper Products that you claim to have
purchased.

Depending upon the number of claims submitted, the target payment of $4.00 per container may be increased or decreased pro rata.

                                                      What are My Options?

Submit Claim Form – This is the only way to get money from the settlement. By submitting a Claim Form and receiving money,
you will be giving up your right to sue, or continue to sue, Defendant about the same or similar legal claims that are involved in
this case, now or in the future. You will be legally bound by the Court’s judgment in these class actions. Go to
www.BlackPepperSettlement.com to learn how to file a Claim Form.

Exclude Yourself From the Class – If you exclude yourself from the Class, you will not get any money from the settlement nor
will you be able to object to the settlement. However, you may sue or continue to sue Defendant about the same or similar legal
claims that are involved in this case, now or in the future. You will not be legally bound by the Court’s judgment in these class
actions. Go to www.BlackPepperSettlement.com to learn how to exclude yourself from the Class.

Object to the Settlement – You can write to the Claims Administrator about why you don’t like the settlement. You must remain
a Class Member to object to the Settlement. If the Court approves the settlement in spite of your objection, you may receive money
from the settlement. You will also be giving up your right to sue, or continue to sue, Defendant about the same or similar legal




                                                                1
       Case 1:15-mc-01825-ESH Document 224-1 Filed 01/24/20 Page 87 of 103


claims that are involved in this case, now or in the future. You will be legally bound by the Court’s judgment in these class actions.
Go to www.BlackPepperSettlement.com to learn how to object to the settlement.

Go to the Hearing – You can ask to speak in Court about the fairness of the settlement. You must remain a Class Member to
speak at a hearing concerning the settlement. If the Court approves the settlement, you may receive money from the settlement.
You will also be giving up your right to sue, or continue to sue, Defendant about the same or similar legal claims that are involved
in this case, now or in the future. You will be legally bound by the Court’s judgment in these class actions. Go to
www.BlackPepperSettlement.com to learn how to request permission to speak at the hearing.

Do Nothing – By doing nothing, you will not get any money from the settlement. However, you will remain a member of the
Class and will be giving up your right to sue, or continue to sue, Defendant about the same or similar legal claims that are involved
in this case, now or in the future. You will be legally bound by the Court’s judgment in these class actions.

                         This is only a summary. For more detailed information, please visit or call:

                       www.BlackPepperSettlement.com                                 844-702-2783 (toll free)




                                                                2
Case 1:15-mc-01825-ESH Document 224-1 Filed 01/24/20 Page 88 of 103




                           EXHIBIT 4

                       Settlement Notice
       Case 1:15-mc-01825-ESH Document 224-1 Filed 01/24/20 Page 89 of 103



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

             NOTICE OF CLASS ACTION AND PROPOSED SETTLEMENT

                              A federal court authorized this notice.
                 You are not being sued. This is not a solicitation from a lawyer.

This Notice relates to a proposed Settlement of a lawsuit (the “Lawsuit”) filed against McCormick
& Company, Incorporated (“McCormick”).

   •    This settlement will provide $2,500,000.00 to pay valid claims to individuals who live in
        California, Florida and Missouri who purchased certain McCormick® and/or private label
        brand Black Pepper Products.
   •    To qualify, you must have purchased at least one listed McCormick® and/or private label
        brand Black Pepper Product between January 1, 2015 and January 27, 2020.

This Notice explains important legal rights you may have. Your legal rights will be affected
regardless of whether you do or do not act. The following rights and options—and the
deadlines to exercise them—are explained in this Notice.


    YOUR LEGAL RIGHTS AND OPTIONS IN THIS SETTLEMENT
  SUBMIT CLAIM FORM                        The only way to get a payment.

                                           Accept the terms of this Settlement and thereby give up
  DO NOTHING                               your rights to sue McCormick about the same legal
                                           claims as are made in this case.
                                           This is the only option that allows you to bring your
                                           own, or be part of any other, lawsuit against
  EXCLUDE YOURSELF                         McCormick about the legal claims resolved in this
                                           Settlement.
                                           Write to the Settlement Administrator about why you
  OBJECT                                   think the Settlement should not be approved.
                                           Ask to speak in Court about the fairness of the
  GO TO HEARING                            Settlement.

The Court in charge of this Lawsuit has preliminarily approved the Settlement and will hold a
hearing to make a final decision to approve it. The relief provided to Class Members will be
provided only if the Court gives final approval to the Settlement and, if there are any appeals, after
the appeals are resolved in favor of the Settlement.




                                                  1
   Case 1:15-mc-01825-ESH Document 224-1 Filed 01/24/20 Page 90 of 103




                       WHAT THIS NOTICE CONTAINS

BASIC INFORMATION
  1.   Why did I get this Notice?
  2.   What is this case about?
  3.   Why is there a Settlement?
  4.   Why is this a class action, and how do I know if I am part of the Settlement?

THE SETTLEMENT BENEFITS
  5. What does this Settlement provide?
  6. What am I giving up as part of the Settlement?
  7. Will the Class Representatives receive any compensation for their efforts in bringing this
     Lawsuit?

HOW YOU GET A PAYMENT – SUBMITTING A CLAIM FORM
  8. How can I get a payment?
  9. When would I get a payment?
  10. What am I giving up to get a payment or stay in the Class?

EXCLUDING YOURSELF FROM THE SETTLEMENT
  11. How do I exclude myself from the Settlement?
  12. If I do not exclude myself, can I sue later?
  13. What happens if I do nothing at all?

THE LAWYERS REPRESENTING YOU
  14. Do I have a lawyer in the case?
  15. How will the lawyers be paid?

OBJECTING TO THE SETTLEMENT
  16. How do I tell the Court that I do not like the Settlement?
  17. What is the difference between objecting and asking to be excluded?

THE COURT’S FAIRNESS HEARING
  18. When and where will the Court decide whether to approve the Settlement?
  19. Do I have to come to the hearing?

                                               2
     Case 1:15-mc-01825-ESH Document 224-1 Filed 01/24/20 Page 91 of 103



   20. May I speak at the hearing?

GETTING MORE INFORMATION
   21. How do I get more information about the Settlement?

                                   BASIC INFORMATION
 1. Why did I get this Notice?

A Court authorized this Notice to inform people who may be Class Members about a proposed
Settlement of this class action, This Notice explains the nature of the lawsuits and claims being
settled, your legal rights, and the benefits to the Class.

Judge Ellen S. Huvelle of the United States District Court for the District of Columbia is
overseeing this class action. The case is known as In re: McCormick & Company, Inc., Pepper
Products Marketing and Sales Practices Litigation. The people who sued are called the
“Plaintiffs,” and the company they sued, McCormick, is called the “Defendant.”

 2. What is this case about?

McCormick sells a wide variety of items, including black pepper products. McCormick also
supplies private-label (store-branded) black pepper products to some of its retail customers. The
Plaintiffs who filed this case allege that McCormick improperly implemented a price increase by
decreasing the quantity of pepper in certain McCormick® brand pepper containers and certain
store-branded containers which were also supplied by McCormick, while keeping the non-
transparent containers the same size. The Plaintiffs presently bring claims against McCormick for
violations of state consumer protection statutes in California, Florida, and Missouri.

McCormick denies the allegations of wrongdoing and denies that it engaged in any unlawful or
improper conduct or that it caused any harm as alleged in the Lawsuit.

To obtain more information about this case and Settlement, please see Section 21.

 3. Why is there a Settlement?

The Court did not decide in favor of the Plaintiffs or McCormick. Instead, both sides agreed to
settle this case. That way, they avoid the costs and risk of a trial, and the Class will receive relief
when the Settlement is final, rather than years from now, if at all.

 4. Why is this a class action, and how do I know if I am part of the Settlement?

In a class action, one or more people called “class representatives” (Debbie Esparza, Carmen
Pellitteri, Holly Marsh, and Catherine Grindel in this case,) sue on behalf of people who have

                                                  3
     Case 1:15-mc-01825-ESH Document 224-1 Filed 01/24/20 Page 92 of 103



similar claims. All of these people who may have similar claims form a “Class” and are “Class
Members.” The Settlement resolves the issues for all Class Members, except those who exclude
themselves from the Class, as explained in Section 11.

To know if you will be affected by this Settlement, you first have to determine if you are a Class
Member. The Court decided that the Class includes all persons residing in California, Florida, or
Missouri who purchased certain McCormick® brand or private label brand Black Pepper Products
in the United States from January 1, 2015 through January 27, 2020. A list of the specific products
that qualify can be found online at www.BlackPepperSettlement.com. If you are not sure whether
you are in the Class or have any other questions about the Settlement, you may visit that website
or write with questions to Heffler Claims Group, P.O. Box #58238, Philadelphia, PA 19102-8238.

                             THE SETTLEMENT BENEFITS
 5. What does this Settlement provide?

If the proposed Settlement is finally approved by the Court, and after any appeals are resolved,
McCormick has agreed to establish a Settlement Fund in the amount of $2,500,000, from which
cash payments may be made for amounts of approximately $4.00 per container for all valid
claims. The amount of the cash payments may be increased or decreased pro rata, depending
upon the number of claims made. In other words, if there are a large number of valid claims,
such that there are not sufficient funds to pay all claimants $4.00 per container, the amount per
container that you may recover would be reduced pro rata. On the other hand, if there are not
many valid claims, you may recover more than $4.00 per container, as the amount paid per
container may be increased pro rata.

The deadline to make a valid claim is May 15, 2020. To make a claim, please visit
www.BlackPepperSettlement.com.

 6. What am I giving up as part of the Settlement?

If the Settlement becomes final, Class Members will be releasing McCormick (and certain others
related to McCormick, such as its directors, officers and employees) and all stores that sold the
Black Pepper Products from all of the settled claims. This means that you will no longer be able
to sue McCormick (or the other released parties) regarding any of the settled claims if you are a
Class Member and do not timely and properly exclude yourself from the Class.

The settled claims are any known or unknown claims that any Class Member may at any time have
up to January 27, 2020, arising out of the subject matter giving rise to the claims in the lawsuits
that were consolidated into this Lawsuit. In addition, Class Members expressly waive and
relinquish the provisions of California Civil Code § 1542 (and all other similar provisions of law)
to the full extent that these provisions may be applicable to this release. California Civil Code
§ 1542 provides:

                                                4
     Case 1:15-mc-01825-ESH Document 224-1 Filed 01/24/20 Page 93 of 103



               A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS
               WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT
               TO EXIST IN HIS OR HER FAVOR AT THE TIME OF
               EXECUTING THE RELEASE, WHICH IF KNOWN TO HIM
               OR HER MUST HAVE MATERIALLY AFFECTED HIS OR
               HER SETTLEMENT WITH THE DEBTOR.

The full text of the Settlement Agreement, which includes all the provisions about settled claims
and releases, is available at www.BlackPepperSettlement.com.

 7. Will the Class Representatives receive any compensation for their efforts in bringing
 this Lawsuit?

Debbie Esparza, Carmen Pellitteri, Holly Marsh, and Catherine Grindel will request an incentive
award of up to $5,000.00 each, for their services as class representatives and their efforts in
bringing the Lawsuit. The Court will make the final decision as to the amount, if any, to be paid
to the Class Representatives.

       HOW YOU GET A PAYMENT – SUBMITTING A CLAIM FORM
 8. How can I get a payment?

To qualify for payment, you must submit a claim form. Claim forms shall be available at
www.BlackPepperSettlement.com. Hard copy claim forms shall also be available to Class
Members who request them.

Completed claim forms shall be due to the Claims Administrator by May 15, 2020. If submitted
electronically, the claims forms must be submitted by 11:59 p.m. EST on May 15, 2020. If
submitted in hard copy, the claim form must be postmarked by May 15, 2020.

 9. When would I get a payment?

The Court will hold a hearing on June 3, 2020 to decide whether to approve the settlement. If
Judge Huvelle approves the settlement after that hearing, there may be appeals. It is always
uncertain whether these appeals can be resolved, and resolving them can take time, perhaps more
than a year. The settlement funds also will not be distributed to Class Members until payment is
authorized by the Court and the Lawsuit has been fully and finally concluded. This means that
claims may not be paid until a year or more after the settlement is approved. Everyone who
submits a claim form will be informed of the progress of the settlement. Please be patient.

 10. What am I giving up to get a payment or stay in the Class?

Unless you exclude yourself, you are staying in the Class, and that means that you cannot sue,
continue to sue, or be part of any other lawsuit against the Defendant about the legal issues in these

                                                  5
     Case 1:15-mc-01825-ESH Document 224-1 Filed 01/24/20 Page 94 of 103



cases. It also means that all of the Court’s orders will apply to you and legally bind you. If you
sign the claim form, you will agree to a “Release of Claims,” attached to the claim form, which
describes exactly the legal claims that you give up if you get settlement benefits.

               EXCLUDING YOURSELF FROM THE SETTLEMENT
 11. How do I exclude myself from the Settlement?

Class Members who do not want to be part of the Settlement must send a letter by mail requesting
to be excluded from In re: McCormick & Company, Inc. Pepper Products Marketing and Sales
Practices Litigation, MDL Docket No. 2665, Case No. 15-1825(ESH). Be sure to include your
name, address, telephone number, and your signature. You must mail your exclusion request and
it be postmarked on or before May 4, 2020 to: Heffler Claims Group, P.O. Box #58238,
Philadelphia, PA 19102-8238.

You cannot exclude yourself by phone. If you ask to be excluded, you will not get any settlement
payment, and you cannot object to the settlement. You will not be legally bound by anything that
happens in these lawsuits. However, you may be able to sue (or continue to sue) the Defendant in
the future.

 12. If I do not exclude myself, can I sue later?

No. If you do not exclude yourself, you forever give up the right to sue McCormick for all of the
claims that this Settlement resolves.

If you submit a valid and timely request to be excluded, you cannot object to the proposed
Settlement. However, if you ask to be excluded, you may sue or continue to sue McCormick about
the same claims resolved by this Settlement in the future. You will not be bound by anything that
happens in this Lawsuit. Remember, the exclusion deadline is May 4, 2020.

 13. What happens if I do nothing at all?

If you are a Class Member and do nothing, you will be subject to the terms of the Settlement
Agreement. If you do not exclude yourself, you will not be able to start or proceed with a lawsuit,
or be part of any other lawsuit against McCormick and the other released parties about the settled
claims in this case at any time.

                       THE LAWYERS REPRESENTING YOU
 14. Do I have a lawyer in the case?

The Court has ordered that Beth Fegan of Fegan Scott, LLC and Scott A. Kamber of KamberLaw
LLC (together, “Class Counsel”) will represent the interests of all Class Members. Class Members

                                                6
     Case 1:15-mc-01825-ESH Document 224-1 Filed 01/24/20 Page 95 of 103



will not be separately charged for these lawyers. If you want to be represented by your own lawyer,
you may hire one at your own expense.

 15. How will the lawyers be paid?

Class Counsel will ask the Court for attorneys’ fees and expenses in an amount to be determined
by the Court as a percentage of the entire value of the settlement, as well as payment to the Class
Representatives, Debbie Esparza, Carmen Pellitteri, Holly Marsh, and Catherine Grindel, not to
exceed $5,000 each. To see a copy of Class Counsel’s application for attorneys’ fees and costs,
which     will    be    available    prior     to    the     Fairness   Hearing,    please     visit
www.BlackPepperSettlement.com. The Court will make the final decisions as to the amounts to
be paid to Class Counsel, and may award less than the amounts requested by Class Counsel. The
cost of administering the settlement will also come out of the settlement fund.

                          OBJECTING TO THE SETTLEMENT
You can tell the Court that you don’t agree with the settlement or some part of it.
 16. How do I tell the Court that I do not like the Settlement?

You can object to the Settlement if you do not like any part of it. You must give the reasons why
you think the Court should not approve the Settlement. The Court will consider your views. To
object, you must send a letter to the Claims Administrator saying that you object to In re:
McCormick & Company, Inc. Pepper Products Marketing and Sales Practices Litigation, MDL
Docket No. 2665, Case No. 15-1825 (ESH), including a written statement of your objection(s).
The written statement must include (i) your full name, address, telephone number and signature;
(ii) the name of the Lawsuit; (iii) the specific reasons why you object to the Settlement; (iv) copies
of any evidence and legal authority you would like the Court to consider; (v) information
demonstrating that you are a Class Member; (vi) whether you or your attorney will appear at the
fairness hearing (see Sections 19-20); and (vii) information identifying any prior class action
objections filed by you or your counsel. Mail the objection to the Claims Administrator at Heffler
Claims Group, P.O. Box #58238, Philadelphia, PA 19102-8238, postmarked no later than May
4, 2020.

If you fail to comply with these requirements, or fail to submit your objection before the
deadline, you will be deemed to have waived all objections and will not be entitled to speak
at the fairness hearing.

 17. What is the difference between objecting and asking to be excluded?

Objecting is simply telling the Court that you don’t like something about the Settlement (e.g. the
proposed Settlement, the entry of Final Approval, attorneys’ fees, etc.). You can object only if
you stay in the Class. Excluding yourself is telling the Court that you don’t want to be part of the

                                                  7
     Case 1:15-mc-01825-ESH Document 224-1 Filed 01/24/20 Page 96 of 103



Class. If you exclude yourself, you have no basis to object because the Settlement no longer affects
you.

                         THE COURT’S FAIRNESS HEARING
The Court will hold a hearing to decide whether to approve the settlement. You may attend and
you may ask to speak, but you don’t have to.

 18. When and where will the Court decide whether to approve the Settlement?

The Court has preliminarily approved the Settlement and will hold a hearing to determine whether
to give final approval to the Settlement. The purpose of the Fairness Hearing is for the Court to
determine whether the Settlement should be approved as fair, reasonable, adequate, and in the best
interests of the Class, to consider the award of attorneys’ fees and expenses to Class Counsel, and
to consider the request for incentive awards to the Class Representatives.

The Court will hold the Fairness Hearing at 2:00 p.m. on June 3, 2020 in Courtroom 23A, at the
U.S. District Court, 333 Constitution Ave NW, Washington, DC 2000. The hearing may be
postponed to a different time or location without additional notice, so it is recommended that you
periodically check www.BlackPepperSettlement.com for updated information.

 19. Do I have to come to the hearing?

No, you are not required to come to the Fairness Hearing. However, you are welcome to attend
the hearing at your own expense. If you send a written objection, you do not have to come to the
hearing to talk about it. As long as you submitted the written objection and it was received on
time, the Court will consider it. You also may pay your own lawyer to attend the Fairness Hearing,
but it’s not necessary.
 20. May I speak at the hearing?

You may ask the Court for permission to speak at the Fairness Hearing only if (a) you have timely
served and filed an objection, and (b) followed the procedures set forth in Section 16 for notifying
the Court and the parties that you intend to speak at the Fairness Hearing. You cannot speak at the
hearing if you exclude yourself from the Settlement.

                           GETTING MORE INFORMATION
 21. How do I get more information about the Settlement?

This Notice summarizes the proposed Settlement.

To see a copy of the actual Settlement Agreement, the complaints filed in this Lawsuit, the Court’s
Preliminary Approval Order, Class Counsel’s application for attorneys’ fees and costs, other


                                                 8
     Case 1:15-mc-01825-ESH Document 224-1 Filed 01/24/20 Page 97 of 103



pertinent information, and to check the status of the Settlement or if the Settlement
has been approved by the Court, please visit www.BlackPepperSettlement.com.

You may also contact the Claims Administrator at 844-702-2783; write to Heffler Claims Group,
P.O. Box #58238, Philadelphia, PA 19102-8238; or visit the website at
www.BlackPepperSettlement.com, where you will find answers to common questions about the
settlement, a claim form, plus other information to help you determine whether you are a Class
Member and whether you are eligible for a payment.

  PLEASE DO NOT CALL OR WRITE TO THE COURT OR THE CLERK’S OFFICE
 FOR INFORMATION ABOUT THE SETTLEMENT OR LITIGATION. THE COURT
                  CANNOT ANSWER ANY QUESTIONS.

Dated January ____, 2020




                                              9
Case 1:15-mc-01825-ESH Document 224-1 Filed 01/24/20 Page 98 of 103




                           EXHIBIT 5

                          Claim Form
                 Case 1:15-mc-01825-ESH Document 224-1 Filed 01/24/20 Page 99 of 103
  IMPORTANT LEGAL MATERIALS

  In re: McCormick & Company, Inc., Pepper Products
  Marketing and Sales Practices Litigation
  MDL Docket No. 2665, Case No. 15-1825 (ESH),
  United States District Court for the
   District of Columbia

  For use by purchasers of certain McCormick® brand or private label brand Black Pepper Products within the following dates: between
  January 1, 2015 and January 27, 2020.


                                                           CLAIM FORM

                                                   GENERAL INSTRUCTIONS
Settlement Class Members who seek payment from the Settlement must complete and return this Claim Form. Completed Claim
Forms must be mailed to the Settlement Administrator at Heffler Claims Group, P.O. Box XXXX, Philadelphia, PA 19102-XXXX or can be
submitted online via the Settlement Website, www.BlackPepperSettlement.com. Claim Forms submitted via mail must be
POSTMARKED BY May 15, 2020 OR SUBMITTED ONLINE NO LATER THAN 11:59 pm, Eastern Standard Time on May 15,
2020.

Before you complete and submit this Claim Form by mail or online, you should read and be familiar with the Notice of Proposed Class Action
Settlement (the “Notice”) available at www.BlackPepperSettlement..com. Defined terms (with initial capitals) used in these General
Instructions have the same meaning as set forth in the Settlement Agreement. By submitting this Claim Form, you acknowledge that you
have read and understand the Notice, and you agree to the Release(s) included as a material term of the Settlement Agreement.
If you fail to submit a timely Claim Form, your Claim may be rejected and you may be precluded from any recovery from the Settlement
fund. If you are a member of the Settlement Class and you do not timely and validly request to Opt-Out from the Settlement Class, you will
be bound by any judgment entered by the Court approving the Settlement regardless of whether you submit a Claim Form. You can elect one
Benefit per Household. To receive the most current information, receive updates, and to file your Claim please visit the Settlement Website
at www. BlackPepperSettlement.com.
              Case 1:15-mc-01825-ESH Document 224-1 Filed 01/24/20 Page 100 of 103
   Claimant Information

Claimant Name: ___________________________________ ___ ______________________________________________________
                First Name                                   MI   Last Name

Street Address: ________________________________________________________________________________________________

Street Address2: _________________________________________________________________________________________________

City: ____________________________________________________________ State: ___ ___ Zip Code: ___ ___ ___ ___ ___

Daytime Phone Number: ( ___ ___ ___ ) ___ ___ ___ - ___ ___ ___ ___

Evening Phone Number: ( ___ ___ ___ ) ___ ___ ___ - ___ ___ ___ ___


E-mail Address: ________________________________________________________________________________________________
              *Phone numbers and are requested solely for purposes of claim verification, or to resolve questions about submitted
              claim forms, and will not be shared with third parties.

Please complete only ONE of the two options below. Completing more than one option below will invalidate your claim.
               Case 1:15-mc-01825-ESH Document 224-1 Filed 01/24/20 Page 101 of 103


                                     For use with No Proof-of-Purchase Claims

No Proof benefits are available for Settlement Class Members who purchased the Black Pepper Products during the Class Period and do
not have valid Proof of Purchase. You may recover a maximum of $4.00 per Black Pepper Product, for up to 2 containers, for a maximum
of $8.00 per Household, or less, depending on a number of factors.


     Purchase Information

       1.   Please identify the brand name of the Product(s) you purchased: ______________________________________

       2.   Please identify the name(s) and size(s) of the container (by ounces) you purchased: ________________________

       3.   How many Black Pepper containers did you purchase? _________________________________________

       4.   Please identify the approximate date(s) of purchase(s):
                 Case 1:15-mc-01825-ESH Document 224-1 Filed 01/24/20 Page 102 of 103

                                            For use with Proof-of-Purchase Claims

Proof-of-Purchase benefits are available for Settlement Class Members who purchased the Black Pepper Products during the Class Period
and who elect to provide a valid Proof of Purchase showing, at a minimum, the purchase of a Black Pepper Product, the purchase price,
purchase date, and place of purchase. You may recover the greater of $4.00 per container or the actual cost per container for each container
purchased, and recovery may vary depending upon a number of factors. Proof of Purchase must be attached and submitted with this
Claim.

       Purchase Information


  1.   Please identify the brand name of the Product(s) you purchased: ______________________________________

  2.   Please identify the name(s) and size(s) of the container(s) (by ounces) you purchased: ________________________

  3.   How many Black Pepper containers did you purchase? _________________________________________

  4.   Please identify the approximate date(s) of purchase:

  5.   Attach Proof of Purchase. Examples of proofs of purchase may include a receipt, a record of retailer loyalty-club purchases, or a
       photo of the container and UPC code.
                 Case 1:15-mc-01825-ESH Document 224-1 Filed 01/24/20 Page 103 of 103


   Submission to the Court
By signing below, you are submitting to the jurisdiction of the United States District Court for the District of Columbia.


   Certification under Penalty of Perjury

I hereby certify under penalty of perjury that:

    1.  I have read the Settlement Agreement and agree to its terms, including the Release(s);
    2.  The information provided in this Claim Form is accurate and complete to the best of my knowledge, information and belief;
    3.  The additional information provided to the Settlement Administrator to support my Claim is an original or a complete and true
        copy of the original document;
    4. I am a member of the Settlement Class and did not request to Opt-Out from the Settlement Class;
    5. I have not entered into a Settlement for any of the Claims set forth in this Claim Form;
    6. I am neither (a) a Person who purchased or acquired the Product for resale; (b) an employee, principal, legal representative,
        successor, or and assign of Defendant or its affiliated entities; (c) a government entity; nor (d) a judge to whom this Action is
        assigned, or any member of the judge’s immediate family or staff;
    7. I have not submitted any other Claim for the same purchases and have not authorized any other Person or entity to do so, and
        know of no other Person or entity having done so on my behalf;
    8. I will timely provide any additional information requested by the Settlement Administrator to validate my Claim;
    9. I understand that by submitting this Claim Form, I am deemed to have given a complete Release of all settled claims; and
    10. I understand that Claims will be audited for veracity, accuracy and fraud. Illegible Claims Forms can be rejected. If a Claim
        Form is determined not to be a Valid Claim, it will be rejected.



 Signature:                                                                            Dated: ___ ___ / ___ ___ / 2020
